 KENT CORPORATION595Kent CorporationandInternational Brotherhood ofBoilermakers,IronShipBuilders,Blacksmiths,Forgers and Helpers and John W.SailorsandThom-as E. Roberts.Cases 10-CA-10091, 10-CA-10272,10-CA-10099, and 10-CA-10179July 30, 1974'DECISION AND ORDERBY CHAIRMAN MILLERAND MEMBERS JENKINSAND KENNEDYOn February 27, 1974, Administrative Law JudgeRalph Winkler issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.' The General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor- Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions, briefs, andaffidavit and has decided to affirm the rulings, find-ings,2 and conclusions of the Administrative LawJudge and to adopt his recommended Order.1.Respondent argues that improprieties in the Re-gional Director's investigation violated constitutionalstandards of fair play. It points to two incidents. Thefirst is the General Counsel's introduction as evidenceof slips of paper that Respondent had given to fouremployees, which contained the Board's local officeaddress and telephone number. It states that it gavethis information to its employees, at the suggestion ofa Board agent, to clear up confusion in the unfairlabor practice charges naming or misnaming the al-leged discriminatees. These slips, together with otherevidence, were relied on by the Administrative LawJudge in finding that Respondent unlawfully solicitedfour employees to withdraw the charges concerningthem and discharged three of them (Thomas, White,and Nesmith) when they would not carry out its in-struction.Respondent contends that, in view of the'Respondent also filed an affidavit alleging bias of theAdministrativeLaw Judge,which we discuss in the body of this Decision and Order.2we correct these inadvertent errors in the Administrative Law Judge'sDecision.The "Statement of the Case"section refers to chargesfiled by theUnion.It should also reflect that charges were separately filed by employeesJohn Sailors and Thomas Roberts.In sec. III, "UnfairLaborPractices,"B, "Discrimination Cases," we cor-rect errors in the following,paragraphs discussing the named discnmmatees:Eddie Thomas-inthe fourthparagraph,first sentence,the case numbershould read"10-CA-I0077."CalvinWright-inthe second paragraph, sec-ond sentence,"Foreman Deaton" should read "Manager Deaton."CharlesArcher-inthe fourthparagraph,fifth sentence,the second word should read"Morrison."Board agent's suggestion in the matter, the use ofpaper slips as probative evidence was entrapment.There' is no merit to this argument. The recordshows that Respondent's officer (McGinnes,assis-tant to President Oztekin) testified to talking to theBoard agent the first week of May 1973 about theconfusion in names in the unfair labor practicecharges. It also shows that Respondent gave the slipsto the employees 2 or 3 weeks earlier, between April17-19. In view of the fact that Respondent's illegalconduct, passing out the slips and discharging thosewho would not withdraw the charges, preceded itsalleged conversation with the Board agent, the claimof entrapmentis baseless.The second incident in the investigation which Re-spondent asserts was unfair to it was an alleged occur-rence in the Board's local office, as testified to byemployee Miles Blackman. Blackman said that hewent to the Board's office to withdraw his name fromthe unfair labor practice charge; that a Board employ-ee in the office told Blackman he would remove hisname but Blackman was liable to lose his job; thatemployee Sailors, who was also present, tried to dis-suade Blackman; and that the Board agent toldSailors to leave. Respondent states that the Adminis-trative Law Judge prevented further examination ofwitness Blackman, did not mention the incident inhis Decision, and that the threats by the Board agentand employee Sailors taint the proceeding and de-prived Respondent of a fair hearing.The record shows that Respondent represented tothe Administrative Law Judge that the purpose ofBlackman's testimony was to show that Respondent'ssubsequent actions, in giving employees the name andaddress of the Board office and assuring employeesthat they would not be fired if they withdrew theirnamesfrom the charge, were not coercive. Whilecounsel for the General Counsel objected to the lineof testimony on grounds that It was extraneous to theissues,the Administrative Law Judge overrules theobjections, and, in fact, Respondent's counsel contin-ued his direct examination of the witness. The witnessgave further testimony on the subject incross-exami-nation by counsel for the General Counsel. Towardthe end of the direct examination, this colloquy oc-curred between the Administrative Law Judge andRespondent's counsel:JUDGE WINKLER: Well, in any event, I think thiswitnesshas given you all the information thatyou need for purposes of this case.MR. STELZENMULLER: I believe he has.JUDGE WINKLER: Continue.MR. STELZENMULLER: That's all my questions ofthis witness.212 NLRB No. 88 596DECISIONSOF NATIONALLABOR RELATIONS BOARDThe record thus shows that the testimony wasreceived for the purpose it was offered, andRespondent's counsel acknowledged that he had noneed to question the witness further on this.2.Respondent argues that the Administrative LawJudge was prejudiced against its case, as shown byseveral events at the hearing, which deprived it of afair hearing. It contends that it was misled by theAdministrative Law Judge's statements both on andoff the record to the effect that, if Respondent pre-sented a defense to the unlawful assistance evidenceintroduced by the General Counsel, the Administra-tive Law Judge would order disestablishment of theAssociation 3 because he was satisfied that domina-tion existed, although not alleged. Respondent statesthat it therefore did not put on a defense as to unlaw-ful assistance rather than have the Association dises-tablished.There is nothing in the Administrative Law Judge'son-the-record remarks that could be interpreted topreclude Respondent from contesting the GeneralCounsel's evidence as to unlawful assistance. The Ad-ministrative Law Judge indicated only that if the evi-denceshowedunlawfuldominationintheadministration of the Association and if Respondentlitigated the issue, it would be consenting to try thedomination issue and a finding could result in dises-tablishment of the Association. The AdministrativeLaw Judge referred to an off-the-record discussion,and his statements on the record were apparentlymade to show what the parties had talked about atthat time. Respondent's brief to the AdministrativeLaw Judge did not contend that the AdministrativeLaw Judge had made any different remarks off therecord on the point it now raises. It does not now setforth any evidence which it had and did not presentat the hearing. Nor has it indicated which of the Ad-ministrative Law Judge's findings would be refuted byfacts which it desired to present. We find no therit toRespondent's contention that it was precluded frompresenting a full defense on the 8(a)(2) issue.Respondent further argues that the AdministrativeLaw Judge decided the case on an incomplete record,closing the record without notice to Respondent afterhe had agreed to keep it open for additional docu-ments which Respondent had requested from theGeneral Counsel. The documents requested are thesubject of a proceeding now pending on appeal to theCourt of Appeals for the Fifth Circuit.Kent Corpora-tion v. N.L.R.B.(CivilAction No. 74-1710).Respondent did not request delay in the hearing ofevidence on the complaint allegations, but, at the endof the presentation of all the evidence, asked that therecord by kept open for the production of the docu-ments previously requested. The Administrative LawJudge asked why Respondent wanted the informationand Respondent's counsel said it "may show some-thing" about"rather peculiar occurrences in connec-tionwith the issuance of this charge and theinvestigationof it. . . ." Therecord shows that theAdministrative Law Judge said"Okay" to this replyto his question.It is not clear that the AdministrativeLaw Judge was agreeing to Respondent's request.However,in its brief to the Administrative LawJudge,Respondent said only that it would submit thedocuments,which it was seeking through court action,as additional exhibits if it obtained them.We holdthat Respondent has not been prejudiced by the clos-ing of the hearing.Sears Roebuck& Co.,473F.2d 91(C.A.D.C., 1972).We have carefully considered the contentions ad-vanced by Respondent in its brief and affidavit of biaswith respect to improper and prejudicial conduct bytheGeneral Counsel and the Administrative LawJudge,and we are mindful of the gravity of the allega-tions.We are satisfied that they are totally withoutmerit.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as ammended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Kent Corporation, PinsonValley,JeffersonCounty,Alabama, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.3The complaint and notice of hearing and order consolidatingcases, is-sued on August 22, 1973, was served on the Employees Association of Kent-Supermatic The Administrative Law Judge gave the Association, through itsattorney, who appeared at the trial as an observer, an opportunity to inter-vene, but the Association did not make a formal appearanceDECISIONSTATEMENT OF THE CASERALPH WINKLER, Administrative Law Judge: This is aconsolidated proceeding based upon charges and amendedcharges filed by the Union on and after April 11, 1973, andcomplaints issued by the General Counsel on June 20 andAugust 22, 1973, alleging violations by Respondent of Sec-tion 8(a)(1), (2), (3), and (4) of the Act. Respondent's an-swers deny the alleged violations, and a hearing thereonbegan on September 10, 1973, and ended on October 4,1973.All parties, including the Association, were repre-sented by counsel and were afforded full opportunity toparticipate in the hearing. KENT CORPORATIONeUpon the entire record in the case, including my observa-tion of the demeanor of witnesses, and upon considerationof briefs, I make the following:FINDINGS OF FACTL THEBUSINESS OF RESPONDENTKent Corporation is an Alabama corporation engaged inthemanufacture and sale of steel shelving and grocerycheckout counters at Pinson Valley, Jefferson County, Ala-bama. Respondent's yearly interstate shipments exceed$50,000, and I find, as all parties agree, that it is engaged incommerce within Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATIONS INVOLVEDInternational Brotherhood of Boilermakers, Iron Ship-builders, Blacksmiths, Forgers & Helpers (herein called theBoilermakersorUnion) and Employees Association ofKent-Supermatic (herein called the Association) are labororganizations within Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESThe issues involved here are whether Respondent violat-ed Section 8(a)(3) and (1) of the Act by discharging 15employees,' and Section 8(a)(4), as well, as to 5 of theseemployees;2 Section 8(a)(2) and (1) by assisting and sup-porting the Association; and Section 8(a)(1) by other speci-fied conduct.The Association was organized in 1969 or 1970 as anunaffiliated labor organization with membership limited toRespondent's employees, and at material times herein it wasthe recognized bargaining representative under contractwith Respondent. (This contract expires by its terms onMarch 1, 1974.) Employees evinced an interest in the Boiler-makers in 1973,3 and about March 13 of that year the Boil-ermakers began an organizing campaign by openlyhandbilling and distributing union leaflets and designationcards outside the entrance to Respondent's plant. Thishandbillmg continued until May 17. On March 22, 1973, theBoilermakers filed a representation petition with the Board(Case 10-RC-9556). A decision and direction of electionissued on April 18, and an election was held on May 17, withBoilermakers and the Association on the ballot. Of approxi-mately 87 eligible votes, 26 ballots were cast for Boilermak-ers, 25 for the Association, and 26 ballots were challenged.The Association and Respondent filed objections to con-duct of the election, and these objections were unresolvedas of the hearing in this unfair labor practice case.The General Counsel contends that Respondent under-took a two-pronged campaign to defeat the Boilermakers'organizational efforts and to assure its own control over theAssociation. The 8(a)(2) allegations of the complaint are1The complaint was dismissed at the hearing respecting Robert Hallman'sdischarge2 Edward Blakiey,Mary NellDyer,MaryLee England,Wayne Neely, andBeverly Nesmith.3All dates herein are in 1973 unless otherwise stated.597addressed to assistance and interference with, but not domi-nation of, the Association. The alleged cases of dischargeand other discrimination as well as other independent actsof interference, restraint, and coercion are alleged by theGeneral Counsel as further ingredients of Respondent's ef-forts to keep the Association in and the Boilermakers out.A. Association ElectionsAn election to select new officers for the Association washeld in the plant cafeteria on March 2. Calvin Wright waselected as president, Ricky Morgan as vice president, MazelFinney as recording secretary (or secretary-treasurer), andRobert Hallman as a member of the board of directors.Shortly thereafter, some of the newly elected officers weresummoned to a meeting with Company President M. A.Oztekin. Oztekin told them, according to Wright's credibletestimony, that the election was "illegal" and that anotherelection would have to be held because Morgan was tooyoung to hold office 4 and because Hallman had not beenin the Association long enough. Company Vice PresidentTurner Duke contemporaneously called employees SamMitchell, C. A. Smith, and Charles Archer into his office,these three beingamongthe past year's association officers.Duke told these employees, according to Archer's credibletestimony, that some employees who were not qualified tovote had cast ballots in the March 2 election and that theelection was therefore "irregular." Duke further told themthat Respondent would continue recognizing the old offi-cers until a new election was held and that they shouldmeanwhile devise a method to avoid "irregularities" in an-other election. Duke left the office and the three employeesdiscussed the matter. Duke returned and then invited theemployees to Oztekin's office where Oztekin was being vis-ited by a state legislator, Bobby Timmons. Oztekin an-nounced that "we're having a new election" because of"voting irregularities," and he asked Timmons to give theemployees " a few pointers." Timmons then said that votingby unqualified voters "automatically" made the electionresults "null and void." Everyone present discussed the situ-ation and the employees agreed with Archer's suggestionthat a checkoff list of association members be used in anyfuture election.Meanwhile, there were rumors in the plant that anotherelection would be held, and a second election was held onMarch 9. A few days before March 9, according to CharlesArcher's credible testimony, Plant Superintendent MelburnGardner 5 told Archer there would be a new election andthat "you old hands should get together and decide who youwant into office." Archer indicated his 'disinterest in suchdiscussion with Gardner. About this same time, Archer wasapproached by DeWayne Deaton, manager of the electro-coating division. Deaton referred to the upcoming secondelection, according to Archer's credible testimony, and sug-gested that Archer "run for President of the Association"and that he, Deaton, would "see that you'll get it." Archerwould have no part of it.The Association's bylaws do prescribea minimum age of 21 for itsofficers5Gardner's testimonyleaves muchto be desired as far as credibility andtrustworthiness is concernedon this andall other issues 598DECISIONSOF NATIONALLABOR RELATIONS BOARDWright and Finney were again elected at the second asso-ciation election held in the plant cafeteria on March 9, andthistimeDonald Moore was elected vice president. CharlesArcher credibly testified that during the election Superin-tendent Gardner and Company Vice President Jerry Alba-no stood outside the door to the cafeteria and had anemployee roster in hand, and they checked off thenames aseach employee entered the cafeteria to attend the electionmeeting.Wright met only once with management representativesin his capacity as association president. This occasion in-volved an inquiry by Wright of Superintendent Gardnerwhy one Foster was not on the Association's membershiplist.Gardner took Wright to Vice President Duke's office,President Oztekin being present at the time. Wright men-tioned the Foster matter to Oztekin and, according toWright's credible testimony,6 Oztekin "got warm " As dis-cussed hereinafter,Wright was "laid off" on March 23 andthe General Counsel also contends that Respondent did notproperly recall himMoore resigned the vice presidencyabout a week after the March 9 election, and Respondentdischarged him on March 23.On or about March 24, Association Recording SecretaryFinney was called at home by E. T. Simrell. Simrell wasthen a company vice president and its secretary-treasurer.Finney credibly testified that Simrell told her that Wrightwas no longer with the Company and Moore had resignedhis office and that "allthisfalls on your shoulders." Simrell"advise[d]" Finney "to call a meeting and elect officers tofill the vacancies" and that the names of new officers hadto be turned in to the Company at once. Finney replied thatthe employees still recognized Wright as their President andthat she did not know whether she could arrange a meeting.?Within a few clays Sam Mitchell (a former president of theAssociation), and later two other employees, suggested thatFinney call an Association meeting to elect new officersFinney replied that Wright was still the president and thatthe Association's toard had not determined he was not.Wright, meanwhile, had appointed Travis Mitchell to re-place the resigned Moore as vice president.A meeting to conduct a third election of association offi-cers was held on March 31. This meeting was not called byany association officer It was held, rather, pursuant to anotice on a company bulletin board. The notice was from"The Management" to "Hourly Employees," and it an-nounced, in part, thatan electionmeeting would be held inthe plant cafeteria on March 31 at 4 p.m. to fill vacanciesin association offices. About 18 of the approximately 65association members attended this March 31 meeting andSam Mitchell presided although, as indicated, he was not anofficer of the Association. The floor was opened for nomi-nations and an election was conducted by a show of Lands.Approximately nine employees actually participated in thevoting. Mitchell received five votes and becameassociationpresident. John Goodwin was elected vice president and6Wright was a wholly trustworthywitness7While recalling having several phone conversations with Finney concern-ing association checkoff lists, Simrell denied discussing association electionswith her Finney's version of the conversation is completely credible, in myGeorge Praytor a board memberIn the company conference room the following weekPresident Oztekin congratulated Mitchell, Goodwin, Pray-tor, and Finney on the election and said the Company rec-ognized each of them as association officers. Finneydeclared she did not recognize either Mitchell or Goodwinas such. Sometime during this period Finney rejected theapplications of David Gardner and Violet McCay for mem-bership in the Association, Gardner is the son of Superin-tendent Gardner and McCay is an office employee. Finneywas called to the office and Oztekin asked her about theseapplications in the presence of Company Vice PresidentDuke and other management representatives Oztekin toldFinney that Gardner and McCay could file a charge againstFinney for "discriminating" against them.B. Discrimination CasesThe Respondent correctly states that an employer "hasthe right to discharge an employee for any reason, whetherit is just or not, as long as the discharge is not in retaliationfor union activities or support . . . . The Board cannotsubstituteits judgment for that of employer as to whatconstitutes reasonable grounds for discharge. The questionof proper discipline of an employee is a matter left to thediscretion of the employer."N.L.R.B v Ogle ProtectionService, Inc.,375 F.2d 497, 505 (C.A. 6, 1967), cert. denied389 U.S. 8433. The General Counselasserts, ineffect, thatPresident Oztekin is a strict disciplinarian and thereforebrooks no opposition to his allegedly anti-Boilermakersstance. The Respondent also asserts that Oztekin is a strictdisciplinarian and contends, in effect, that the individualcases of discrimination must therefore be evaluated "interms of hiw own personal makeup" 8 and his right to runin effect, as "tight a ship" as he desires. Each party there-foreassertsthe personality of various Respondent repre-sentatives is relevant to their respective approaches to thiscase.While there might have been what I deem a semanti-cal-though unintentional-awkwardness in phrasing thecontentionon oneor two occasions, no party in my opin-ion has engagedin racismor aspersion of nationlality ofany sort. I consider, moreover,that it isa responsibility ofan attorney not to inflame the emotions or exploit the mis-understandings of a client or a witness at least so far as ahearing is concerned. Counsel for the Respondent urgesthat this proceeding be dismissed on the ground that Re-spondent has been deprived of constitutional rights. A fairreading of this record affords no basis for such contention,and I shall not discuss this matter further except the avun-cular advice that all parties treat each other fairly,at leastat hearing as well as in briefs.I shall now take up the individual cases of discrimination.Ihave considered each discharge situation on the basis ofits own facts and in the context, as well, of the entirety ofthis case, and keeping in mind the chronology of eventsrelating both to the Association and to the Boilermakerscampaign and the processing of the aforementioned repre-sentation case. The record in the case is fairly large and thisDecision is long and on occasion I have omitted detailsopinion, based on their testimony and my demeanor observations8Hemingway Transport, Inc,200 NLRB 245, TXD (1972) KENT CORPORATION599when it seems fair and prudent to do so. All parties shouldbe aware, however, that this Decision is based on the entirerecord in the case.Wayne Neelywas hired on March 8, 1973, and laid off onMarch 23. The complaint alleges that Respondent unlawful-ly discharged Neely on or about June 8. Respondent wasnotified on April 13 that the Boilermakers had filed anunfair labor practice charge (Case 10-CA-10091) on April11 and that such charge alleged in effect that Neely andother employees were unlawfully laid off on March 23 andon various other dates. Respondent mailed Neely a recallletter dated April 17, giving him 3 days within receipt tonotify Respondent of his intentions to return; the letter alsostated that unless Respondent heard from Neely Respon-dent would offer thejob to others on a seniority basis. Neelyhad meanwhile moved his residence without notifying Re-spondent and he did not receive the recall letter until on orabout April 27. Neely went to Respondent a day or twolater,but was informed that the job had been given tosomeone else.Early in June Respondent placed a newspaper advertise-ment for journeyman machine operators. Neely saw theadvertisement and went to the company office seeking em-ployment although he was not qualified for the mentionedjob classification. He spoke to Vice President Duke andPresident Oztekin on this occasion and, after being told thatRespondent had no job for him because it was hiring onlyin the mentioned category, Neely mentioned something tothe effect that Respondent had said it would rehire on aseniority basis. At this point, according to Neely's credibletestimony, Oztekm lost his temper and said "what in thehell's the matter with you; are you stupid or something."Neely thereupon left.The next day, Duke called Neely and said Respondenthad a job for him. Neely went to the plant and Duke in-formed Neely he would be required to fill out a new applica-tion form and he could only return as a "new" employee.Neely completed the application and one of the questionson the form required the applicant to identify any unionaffiliation.Neely answered "no" affiliation.9Neely accordingly resumed employment in the shippingdepartment on Monday, June 4. A day or so later, accordingto Neely's credible testimony denied by Superintendent Or-soy,10Orsoy approached Neely with a "piece of paper"which he asked Neely to sign but would not show him.Orsoy told Neely that the "paper" stated that Neely had no9Neely had signed a Boilermakers authorization card, but did not under-stand this to mean "affiliation." Indeed, his testimony shows that he did notknow the meaning of the wordRespondent claims it has since deleted this question from its questionnaire.'()The Boilermakers began open handbilling at Respondent's plant en-trance on March 13 and continued such activity until May 17 Vice PresidentDuke testified to Respondent's awareness of this organizational drive andthat he sent a letter to the Boilermakers dated March 14 stating that "yoursolicitation of our employees has been brought to my attention " Orsoy, theplant superintendent on the night shift, testified-and I am fully satisfiedthat he deliberately misstated-that he did not learn of the Boilermakersactivities untilMay 2, when the Board election notice was posted. This is avery intelligent witness I am satisfied on the basis of his entire testimony anddemeanor and on the testimony and demeanor of all other witnesses andupon consideration of all other evidence that this witness is not entitled tobe believed in matters of evidentiary conflictgrievance against Respondent and that Neely wanted to"drop" the aforementioned April 11 charge filed with theLabor Board. Neely told Orsoy it wouldn't be "right" forhim to sign the paper and he refused to do so. Orsoy dis-charged Neely at the end of the week.Respondent claims that it discharged Neely for "disobe-dience, insubordination" and it also claims he was a "slow,poor" worker and talked "loud and incessantly" on the job(Resp. Br. 138-139). As to the insubordination claim, itappears that during the few days of his employment afterhe refused Orsoy's request to sign the "paper," Orsoy"jumped all over" Neely, according to Neely's testimony,for wearing a regular shirt with the sleeves cut off and toldNeely not to wear such sleeveless shirts. (It is recalled thatNeely was working in the shipping department.) Neely toldOrsoy he had once seen a woman employee wearing, a shirtwith rolled-up sleeves and he also mentioned somethingabout his "Constitutional rights." Neely wore the samesleeveless shirt the next day and Orsoy told Neely that hehad already warned him about such shirts. On Friday Orsoycalled Neely into the office and fired him. Respondent ad-duced the testimony of one Steve Staley " on the "loud andincessant" talking charge, and it also adduced a memoran-dum purportedly written by Orsoy to Albano on June 5recommending. that Neely be replaced "as soon as possible"for talking and not being "productive," and for "poor workattitude" and lack of "interest." The record also containstwo memoranda, each dated June 8, from Orsoy to Albano,requesting Neely's termination for "talking" and not being"productive." 12President Oztekin owns Respondent, and Vice PresidentDuke testified that Oztekin "knows just about everythingthat goes on" and that as to "practically all discharges, heknows exactly what's going on at the time." Respondent wasstrongly anti-Boilermakers, so far as this record establishes,and the record documents the widespread efforts andlengths to which Respondent went to implement this ani-mus. An employer is entitled to be antiunion or to be anti-particular union in his feelings and beliefs and an employeris also entitled to insist on any mode of dress or uniform forhis employees and even to require shipping room employeesto wear formal attire if he desires. The question, however,as to Neely's discharge is whether that is therealreason forthe discharge. It will appear in the discussion of some otherdischarge cases here that Respondent recalled employeesand then got rid of them a few days later and that it mean-while set out to establish a pretext for such termination.Later on, too, we discuss the situations of other employeeswho also refused Respondent's request to withdraw fromunfair labor practice cases pending against Respondent.I am satisfied, and find, that Respondent discharged Nee-ly for his refusal to sign the "paper" tendered to him byOrsoy, and not because he wore sleeveless shirts or for anyother reason asserted by Respondent.Eddie Thomasbegan working for Respondent in June1972, and left after several months to enter college that fall.Vice President Albano told Thomas at the time that he wasiIconsider Staley an untrustworthy witness and not entitled to belief.izThese memoranda, being substantially hearsay, do not establish thetruth of their contents. This was the limitation placed on exhibits whenreceived in evidence. 600DECISIONSOF NATIONALLABOR RELATIONS BOARDa "good worker" and that Albano could arrange to haveThomas return for summer employment during succeedingcollege years. Thomas shortly dropped out of college, andDuke and Albano rehired him on a permanent basis inFebruary 1973. Thomas and other employees were laid offon or about March 23 and, with Thomas' knowledge, anunfair labor practice charge was filed by the Boilermakerson April 3 alleging these layoffs to be unlawful.13Thomas was recalled to work on or about April 18 (hewas previously employed in fabrication on the day shift; hewas recalled as a night janitor), and 2 days later he wasterminated. There is a surface ambiguity as to whether itwas a discharge or a layoff. Respondent's answer admits, asthe complaint alleges, that Thomas was discharged and Su-perintendent Orsoy identified Respondent's terminationslip as a "discharge" which he testified he signed after con-sultation with Vice President Albano and Foreman ArthurPugh. The slip recommends Thomas' rehire, however, andalsomentions layoff for steel shortage and states thatThomas was a 90-day probationary employee.Thomas was employed as a night janitor after his recall,as stated above, and Pugh testified that Thomas "couldn'thandle the job," and Pugh stated in explanation that on oneoccasion Thomas picked up an electric drill in a sweeper hewas operating and that on another occasion he got an elec-tric cord wound up in the sweeper.On April 18, the day Thomas was recalled to work, Fore-man Arthur Pugh 14 gave Thomas a slip of paper, includedin the record herein as GC 15, containing Thomas' name,Case 10-CA-10077, and the Regional Office address andtelephone number in Birmingham. Pugh told Thomas, ac-cording to Thomas' credible testimony, to advise the LaborBoard's Regional Office, by either a visit or telephone, thathe was withdrawing his charge in the aforementioned case.Thomas refused to do so, whereupon Pugh told Thomas togo home and think it over and to let Pugh know the nextnight. Thomas informed Pugh the following night that hehad not withdrawn his charge whereupon Pugh went intoSuperintendent Orsoy's office. At the end of the shift thatnight Thomas was summoned to Orsoy's office, and Orsoyread Thomas his termination slip referring to a steel short-age and saying he was being laid off.Pugh admitted that he wrote out GC 15 and gave it toThomas and that he wrote out and gave similar pieces ofpaper to other employees, including Beverly Nesmith. Pughtestified that he heard employees discussing the location ofFederal Building, where the Board's local office is located,and that one Miles Blackman told him in effect, that acharge had been filed as to him but that he (Blackman) hadno complaint against the Company and that he didn't knowthe Labor Board's local address or what to do about it.1513Case 10-CA-10077 This charge was later withdrawn14 Pugh is another management representative who testified that the firsttime he heard of the Boilermakers was on May 3. when the election noticewas posted (See In 10,supra,as to Orsoy, In17, infra,as to Morrison, In23,infra,as to Deaton, In 29,infra,as to Thrasher) I cannot accept Pugh'sveracity for the same reasons I discredit Orsoy and the others15Blackman testified concerning his inclusion within a chargeWhateverthe situation was as to him,does not mitigate Respondent's actions as to whatRespondent actually told Goodwin and alleged discriminatees Thomas, Nee-ly,White, and NesmithPugh testified that he then discussed the Blackman matterwith President Oztekin but did not inform the latter thatBlackman had purportedly said his name was on a com-plaint against the Company. According to Pugh, Oztekininstructed Pugh to give such address to all employees andPugh testified that he did so whether or not they requestedit.Pugh also testified that the information written by himon the slips of paper he handed out, was obtained by himfrom the company office and that he wrote out the informa-tion exactly as he received it from the office. Pugh alsotestified that he had no knowledge of unfair labor chargesagainst Respondent at the time and that he didn't know thesignificance of the aforementioned case number that hewrote on the slips 16 Oztekin did not testify concerning theseslips or about having a conversation with Pugh regardingBlackmanRespondent recalled Thomas from a layoff and fired him2 days later. In my opinion there is only one explanation forthis latter action, and I accordingly find that Respondentterminated Thomas for rejecting Pugh's request or instruc-tion to seek withdrawal of his name from the unfair laborpractice charge.Beverly Nesmithbegan working for Respondent in March1972, being primarily employed in the fabrication depart-ment. She quit and was rehired after a week in June 1972and was employed continuously until a layoff of about aweek beginning on or about April 1, 1973 The April I1charge in Case 10-CA-10091 was filed after Nesmith re-turned from the April layoff and Respondent learned onApril 13 that the charge included her April 1 layoff amongthe discriminatory acts alleged therein.It is not denied that, upon her return from the April 1layoff and after filing of the aforementioned charge, Fore-man Pugh told her to call the Labor Board and have hernameremoved from the charge Pugh gave her a slip ofpaper reading as follows: "Beverly Nesmith, Case No. 10-CA-10091, Kent Corp., April 11, 1973, City Federal Bldgor Phone 325-3877." Nesmith did not comply with Pugh'sinstruction to contact the Labor Board Pugh's testimonyrespecting these slips is discussed above in connection withEddie Thomas' discharge.Nesmith was laid off a second time for a week or so onor about April 25, and on her return Respondent startedassigningher and other female employees to various heavyjobs she had not done before, such as spot welding andgrinding, shipping, and paint department. Vice PresidentDuke and Duncan McGinnes (assistant to the companypresident) discharged Nesmith on July 6, purportedly forexcessive talking after being warned and for poor produc-tivity,and Respondent adduced the testimony of othermanagement representatives respecting her purported defi-ciencies.McGinnes testified that he did not know whomade the decision to terminate Nesmith Nesmith admittedthat Foreman Pugh had warned her "about twice" as to16Claude E Goodwin left Respondent's employ on April 25 He had beenlaid off in late March or early April and participated in the filing of thecharge on April I I alleging the layoff to be unlawful (Case lO-CA-10091)He was recalled on April 11, and the following day Foreman Pugh gave hima slip of paper with similar information given to Thomas Pugh advised himthat "if I was you, I'd [withdraw the charges] " KENT CORPORATIONtalking andhad "turnedher in" for such reasonafterherApril recalllate from her secondlayoff. There is no credi-ble showingof any otherwarnings.I conclude that Respondent terminated Nesmith for herinclusion on the unfairlabor practicecharge and for notcomplying with Pugh's instructions in that connection.Sherrie Neelyworkedfor Respondentfrom August 1971until she quit for personal reasons inJanuary 1972. She wasrehired inJanuary 1973 and was firedon orabout April 11,1973. Foreman Dick Morrison was her supervisor duringboth employmentperiods.Early in Aprilan employee,JamesGoodwin,circulateda petition in theplant to theeffect that the signers wantedto keepthe Associationand didn'twant any outside unionscoming in. (It is recalledthatthe Boilermakers representa-tion petition had been filedby that time.) Neely refusedGoodwin's requestthat shesign the petition.On or aboutApril 9, VicePresidentDuke told Neelyhe was transferringher from the shipping departmentto thepaint departmentpurportedly for lack of work. Neelythereupon asked Morri-son whether the reason for thetransfer was her refusal tosign the petition circulatedby Goodwinand because shewas for the BoilermakersUnion.Morrison said that was notthe reasonand thatwork in the paint line was actually easierthan her former shippingwork, and Neelytestified that itwas in fact easier.Neelybegan her new work the followingevening, and during her first shift in the paint departmentshe was instructedto reporttoMomson.She didso at theend of the shiftand Morrisontold her thatshe had startedon a 90-day trial period, that her workhad startedout bad,and that she hadnot shown any improvement.Morrisonaccordingly discharged Neely and Respondent contendsthatitdischarged her because she was a "poor worker."(Resp.Br. 143.)Neely'sterminationslip says "Probationaryemployee for90 days. Unsatisfactory workand no sign of improvement."Neely testified thatshe had never received any complaintsabouther work duringher entire period of employmentbeginningin 1971,and Morrison, her supervisor during thatentire period,testified to a similar effect.17Morrison, a Re-spondent witness, testified that he and Superindentent Or-soy made the decision to terminateNeely. The only reasonto which Orsoy testified was that Neelywas a probationer.Morrison at first testifiedthat Neelywas fired because shewas an unsatisfactory employee, and later he said it wasbecause of a "steel shortage." Morrison testified that "shewas a fairworker,Imean she did her job"; she was also"talkative,"according to Morrison,but Mornson also testi-fied thatshe was notparticularlymore so than other em-ployees andthat this gavehim no problem.Morrisontestified he transferredNeely tothe paint department be-cause of a steel shortage,and that he "initiated"her dis-chargeupon discussionwith Orsoy.On cross-examinationMorrison's attention was directed to his prior testimony thathe and Orsoy had decidedto terminateNeely aftertransfer-n Mornson testified most positively that he neither knew nor had evenheard any rumors of any Boilermakers organizational efforts,includinghandbilling until immediately before the election on May 17 This is unbe-lievable, and as in the situations of Pugh and Orsoy,among others, a deliber-ate misstatement,601ring her to the paint department.Morrison then was askedto explainwhy she wastransferredout of theshipping de-partmentif"you decidedto fire herwithin a half day."Morrisoneither couldnot orwouldnot answer this ques-tion; one thing is certain,he did notanswer.SuperintendentGardner andForeman Foster,as herein-after discussed in Glass' discharge case, participated incirculating the petitionwhich Neely refused to sign. Con-sidering the circumstances of her situation,the evidencepreponderantlyestablishesthat shewas discharged for re-fusing to signthe petition and not for the palpablybaselessreasonsclaimed byRespondent.Darnel!Whiteworkedfor Respondentfrom August 1971until his dischargeon April 20, 1973. He had beenlaid offtwice-in lateMarchand againin early April 1973. Afterthe latter recallin April,White worked only 3 days whenRespondentdischarged him.White signeda Boilermakerscard which he hadreceivedwhen union literature was beingdistributedoutside theplant andhe thereafterattended a Boilermakers meeting.The dayfollowing the meeting,accordingtoWhite's credi-ble testimony denied by ForemanMike Joiner, Joiner ap-proached White at workand said hehad heardof the unionmeeting and he askedwhether White had attended. Whitereplied thathe had. Joiner then noticeda piece of paper inWhite's pocketand inquired what it was.Whitesaid it con-cernedseniority and the Union.White's layoff in Marchwas among the unfairlabor prac-tice allegations in theApril 11 charge filed,with his knowl-edge, in Case 10-CA-10091. Shortly upon White's secondrecall in April,ForemanJoiner admittedlygave him a slipof paper which read "Case 10-CA-10091, Kent Corp. April11, 1973. Go to National LaborRelations Board,City Fed-eral Building,22nd Floor, or phone 325-3877 and adviseyou have reported to work at Kent Corp."Joiner testifiedthat the handwritingwas his andthat he had copied it fromsomething SuperintendentOrsoyhad. While Joiner gives asomewhat differing version,18 I credit White's testimonythat Joiner told White that he "wanted"White "to go downand take my name off the charge." Joinerinquired the nextmorningwhether White had been downto theLabor Board,as Joiner had instructedhim, and Whitereplied he had not.Two or three days later Orsoy discharged Whiteand statedtoWhite asreasons therefor,accordingtoWhite'stestimo-ny, that "therewas a steelshortageand that I was talkingtoo muchon the break, you know, about the Unionand also, , , that I wasdisturbing the other workers outthere."Respondent introduced internal reports respecting Whitein connectionwith testimony by Joiner and Orsoy.Of thesereports, two weredated December 1972 and February 1973,respectively,one wasdated April18, oneApril 19,and twoApril 20. Orsoytestified, in part, that Whitewas "a goodworker, hard worker" but had"bad working habits," andamongthe "bad habits" were joking,shouting one timeduringworking hours,singing too loud, and throwing gloveson one occasion, etc. Ihave consideredthe entire record inthis regard and do not consideritnecessaryto spread outi8 Joiner's testimonyis that Orsoytold him to inquire of some employeeswhether theyhad filed charges with the Board and that Orsoy explained tohim that the reason for the inquiry was because the Board and the Companywere trying to get the list of employees on charges"straightened out" 602DECISIONSOF NATIONALLABOR RELATIONS BOARDin this decision all the details of Orsoy's and Joiner's testi-mony as to Respondent's claim for its discharge of White.Respondent twice recalled White from layoff status, andafter the second recall Respondent unsuccessfully solicitedWhite to withdraw his name from unfair labor practicecharges. Meanwhile, Respondent created a "record" againstWhite tojustify White's discharge a scant 3 days after recall-ing him to work. I conclude that Respondent dischargedWhite for White's pro-Boilermakers sympathies and for re-fusing Joiner's request that he remove his name from theunfair labor practice charge.RickyMorganstarted with the Company in June 1971and worked in the shipping department until his dischargeon March 23, 1973. About a month before his discharge,Foreman Morrison informed Morgan he was the new lead-man taking the place of a leadman who had quit. Superin-tendentOrsoy denied that Morgan was a leadman;Morrison, however, did not, nor did he deny Morgan's testi-mony in this connection. It is recalled that Morgan waselectedvicepresidentoftheAssociationatthatorganization's March 2 election but that Donald Moore wasthereafter elected to the office on March 9 after RespondentPresident Oztekin told the newly elected officers that theMarch 2 election was "illegal" and that another electionwould have to be held because Morgan was too young tohold office.Morgan signed a Boilermakers authorization card aboutmid-March, and during that organizational period, accord-ing to Morgan's credible testimony, Morgan asked Fore-man Morrison's opinion of the Boilermakers and Morrisonreplied that he "thought that anybody thatjoined the Boil-ermakers Union, he thought they would be discharged orfired." It is recalled that the Boilermakers filed its represen-tation petition on March 22.Respondent claims that it initially selected Morgan forlayoff on March 23, but that it decided to fire him insteadfor misconduct on that occasion.On the evening of March 23, Superintendents Orsoy andGardner and Foreman Morrison informed Morgan he wasbeing laid off because of a purported steel shortage. (Morri-son first testified thatMorgan's selection for layoff wasmade on a seniority basis; he later admitted on cross-exami-nation that less senior employees were retained and he testi-fied that he did not know why this was so. Orsoy, on theother hand, testified that Morgan's selection for layoff wasmade on a merit, rather than a seniority, basis and Orsoytestified that Morgan was chosen for layoff because of "toomany warnings" and "too many complaints"; Morgan'ssupervisor-Morrison-gave no supportive testimony as toany warnings or complaints.) Morgan then asked Orsoy andMorrison why less senior employees were being preferred ina layoff situation and they finally said it was because hetalked too much. Tempers flared, according to Morgan, ashe protested what he told them was their "unfair" action inselecting him for layoff under the circumstances.Gardner testified that Morgan began to "curse and start-ed swinging his hands with raised up fists and it looked likehe was going to attack Orsoy." Morgan denied makingphysical threats or threatening gestures on the occasion.Morrison testified that Morgan got mad and moved aroundand raised his voice, but that Morgan was not directing hiswords at anyone in particular. That is all that happened,according to Respondent witness Morrison, when Orsoyand Gardner "just decided to terminate Morgan." Orsoytestifiedthat he considered Morgan to have been disre-spectful of his (Morgan's) plant superiors by shouting andarguing with them, and that Morgan's conduct offended the"authority" of management Hence, according to Orsoy,Morgan was discharged.A month after his designation as leadman, Morgan isselected for "layoff" out of seniority on a supposed "merit"basis, and when Morgan protests he is advised of his termi-nation.The circumstances recounted above convince methat the layoff was a completely contrived situation and thatRespondent intended getting rid of him all the while and Ifind that it did discharge Morgan because it suspected hispro-Boilermakers sympathies.Morrison did not misleadMorgan when he told the latter that he thought dischargewould be the price for joining the Boilermakers.Donald Moorehad continuous employment with Respon-dent from September 1971 until his discharge on or aboutMarch 23, 1973. Except for Foreman Joiner he had thegreatest seniority in the automation department.It is re-called that Moore was elected vice president of the Associa-tion on March 9 and that he resigned such office about aweek later because, as he testified, he didn't like the way itwas being run. On or about March 15, according to Moore'scredible testimony,Moore was called intoPresidentOztekin's office on the occasion of his recentselection as anassociationofficer, and he had a lengthymeeting with Re-spondent officials Oztekin and Duke. Oztekin asked whatMoore thought about unions, and Moore replied that somewere "good" and others were "bad" and that he had lost aformerjob because of a union. Duke and Oztekin then toldMoore he wasa "fine" worker and had made "real goodprogress" as indicated by hisinterim raisesand the fact thathe had been promoted to a leadmantraineejob after only9 months of employment. Moore mentioned to Oztekin dur-ing thisconversation that he was interested in becoming adraftsman and had been visiting the drafting room, andOztekin said he would help with Moore's schooling and givehim "first priority" should a vacancy arise in Respondent'sdrafting room. (Oztekin testified that he did not tell Moorethat Moore was welcome in the engineering office.) Oztekinalso showed Moorea cassettetape rack that the Companywas thinking about producing.About March 13, Moore had a conversationoutside theplant gate with Hoover Wilson,a Boilermakers Internation-alRepresentative.Wilson on this occasion was handing outBoilermakers literature,and Moore told Wilson he wouldhelp in thatorganizationalcampaign. On an occasion a fewdayslater,Moore and another employee were working at amachine andtalking "likemostpeople do." Thistime theconversation concerned the Boilermakers. Moore crediblytestifiedthat his foreman, Mike Joiner, overheard the con-versation and inquired what Moore was saying to the otheremployee. Moore replied that he had been telling the otheremployee that "we ought to get theBoilermakers in, evencall a legalstrike or shut the plant down." Joiner comment-ed that he didn't care what they did.On March 23 Moore was called to the office; Vice Presi-dentsAlbano and Duke, Superintendent Gardner, and KENT CORPORATIONForeman Joiner also were present.Gardner notified Moorethat a steel shortage made some layoffs necessary and thatseniority would be followed exceptin case of unsatisfactoryemployees. Gardner then discharged Moore purportedlybecause "a lot" of complaints had been made by fellowemployees and supervisors against him.Moore inquiredwho had made the complaints,but Gardner replied hecouldn't tellMoore.SuperintendentOrsoytestified that he participated withAlbanoand Joiner in the decision to terminate Moore andthat,so far as he knew,the main reason was that Moore,without permission,visited the engineering room at lunchperiods and also during working hours. Moore was a "goodworker," according to Orsoy, but he had "bad habits,"which Orsoy testified were Moore's mentioned visitationsand that he had observed Moore talking during workinghours"a few times."Orsoytestified,however, that he hadnever cautioned or spoken to Moore about the visits. Alba-no testified that he and Vice President Duke 19 made thedecision to fire Moore on the basis of Joiner's reports. Join-er identified several reports he had made concerningMoore:one, dated December19, 1972,concerning a pur-ported spreading of personal"gossip";one, dated March 6,1973, involvingMoore's purported talking to employeesand leaving his work station during working hours; another,dated March 12, as to Moore leaving his work station; andanother,dated March 20, about talking to other employeesduring working hours.Moore,who was awholly ,credible witness, recalled hav-ing received management complaints on only two occa-sions, the first about 6 months before his discharge (whichcould be the subject of Joiner'sDecember 12 report)and thesecond on March 16,on which occasion,according toMoore, Duke told Moore that four or five purported com-plaints had been turned in against Moore for talking orbeing out of his department and that this was his finalwarning. Duke either would not or could not tell Moorewho had made these purported complaints. Moore furthertestified that his work required him to leave his departmenton frequent occasions,and there is no substantial,if any,basis for finding that he interfered with his own or otheremployees' work. As for alleged unauthorized visits to thedrafting or engineering department,the company drafts-man had told Moore he was welcome to visit anytime andI find these visits did not occur during his own workingtime.Without setting forth all the record testimony on thismatter, I also find upon consideration of all the circum-stances of such visits that Respondent did not considerMoore's visits to involve any breach of company security orotherwise to violate any plant'regulations.Respondent fires an admittedly "good"leadman traineewith top seniority, primarily, if Orsoy's version is accepted,becauseMoore visited the drafting or engineering roomwithout permission even though Orsoy testified that he hadseen Moore on such occasions and hadn't cautioned or evenspoken to Moore aboutit. If Albano's testimony is accept-ed, the maincomplaint against Moore was talking and leav-19Duke first testified that he processed personnel actions,such as dis-charges and layoffs, but did not make or participate in such decisions. Laterhe testified that he does play a decisional role in such matters603ing his work station even though the record is lacking incredible substantial support for such complaint. The rea-sons offered by Respondent for discharging Moore are pre-textual and the pretextual explanations are themselveswithout substantial foundation.I conclude that RespondentterminatedMoore because of his pro-Boilermakers senti-ments and also because of his demonstrated disaffectionwith the Association.Thomas Robertsstarted with Respondent in October 1970and was discharged on or about May 18, 1973, allegedly forunexcused absences.ForemanArthurPugh was his imme-diate supervisor and Gardner was his shift superintendent.Roberts signed a Boilermakers card in mid-March 1973and attended the Boilermakers meeting on March 25. Rob-erts testified that he considered Superintendent Gardner tobe his friend. At the plant the day following the March 25meeting, according to Roberts' credible testimony deniedby Gardner, Gardner imquired whether Roberts hadsigned a Boilermakers card and Roberts replied that hehad; Gardner then told Roberts that Respondent had been"good" to Roberts and he told Roberts not to tell anyoneabout this conversation. About a week before the May 17Labor Baord election,according to Roberts' credible testi-mony, Gardner approached Roberts in the plant and in-quired how Roberts would vote in that. election; Robertssaid he hadn't thought much about it, whereupon Gardneragain remindedRoberts "how the Company had beengood to me and that I was a pretty good worker there atKent, and they thought a lot of me."On May 2,meanwhile,Gardner and Company Vice Pres-ident Duke came to Roberts' work station and told Robertshow much they appreciated his work and good attendanceand that he deserved an award which they gave him at thetime. They then presented him a billfold and ruby tie claspand a copy,of a memorandum from Company PresidentOztekin to Duke. The memorandum stated in part thatRespondent desired to "recognize"named employees, in-cluding Roberts, for their"enviable records"of '"demon-strated good work habits and excellent attendance."Roberts had been absent from work several days immedi-ately before May 18 (a Friday) and he went to the plant onMay 18 ,to pick up his salary check. The officepersonnelgave him a termination check instead and in effect notifiedhim he was discharged for three unexcused absences onApril 26, May 16, and May 17, and that such action waspurportedly pursuant to the association contract and com-pany policy.Roberts' credible testimony shows as follows:Robertsbecame ill at work on the Tuesday night shift and he in-formed Foreman Pugh of that fact. Pugh asked whetherRoberts might be able to complete the shift; Roberts saidhe could, and he did. Roberts was ill on Wednesday night,and did not call in-he had no telephone. The Labor Boardelection was held at the plant during the daytime hours onThursday, and Roberts-still sick-did go to the plant tovote. At the plant before voting that day, Roberts reportedto Pugh that he was ill, and Pugh replied that he had thoughtRoberts still was sick and he told Roberts that "I don't thinkyou have nothing to worry about." Pugh then escorted Rob-erts to Superintendent Gardner, and they told Roberts tobring in a doctor's excuse when he came to work the follow- 604DECISIONSOF NATIONALLABOR RELATIONS BOARDing day (Friday). Roberts then voted, and after the electionhe lingered in the parking lot talking for a short time withsome of his friends who were on layoff status at the time.Gardner observed, but did not overhear, these conversa-tions.Roberts had obtained some medication from a drug-gist before Friday, but had notseena doctor-Roberts hadonly a dollar or two at the time. He did visit a doctor Fridayevening, but the doctor could not see him until Saturday.Roberts had the flu, and the physician gave Roberts a notesaying so. (I sustained Respondent's objection to theDoctor's certification to this effect, absent production of theDoctoras a witness.)Upon notification of his discharge on Friday, Robertswent into Vice President Duke's office; Albano and Fore-man Thrasher were also present. According to Roberts'credible testimony, Duke asked whether Roberts had adoctor's "excuse," and Roberts said he did not but that hewould get one. Duke told Roberts an excuse would not doRoberts "any good" because he was terminated.Duke testified that he customarilysignstermination no-tices when the papers are given him for approval and thathe thus had approved Roberts'terminationslip.Accordingto Duke,20 decisions on such personnel actions are made bythe head supervisor or plant manager. Duke further testifiedthat he did not make the decision to fire Roberts and thathe wasunfamiliarwith the reasons for the discharge. Alba-no testified that he had discussed Roberts' termination withForeman Pugh "more or less briefly" before preparing theterminationpapers. Pugh testified that he has not seen ortalked with Roberts at any timesinceRoberts completedtheWednesday night shift, that he has no knowledge thatRoberts returned to the plant at any time since that Wed-nesday night, that he was not consulted about Roberts'termination,that he made no recommendations to anyother management representative respecting the termina-tion,and that he didn't know when Roberts was fired orwhy Roberts was fired or who made the decision to fire himHowever strict a disciplinarian Respondent may be-andRespondent urges that it is very much so-I cannot acceptRespondent's claim that, in the circumstances of Roberts'case,it terminated Roberts for unexcused absences some 2weeks after giving him an award, in recognition for "demon-strated good work habits and excellent attendance." I candraw only one conclusion, and I accordingly find that Re-spondent discharged Roberts because he signed aBoiler-makers card and, even though ill, showed up to vote in theLabor Board election.Roy Glasswas hired in August 1971 and fired on April 17,1973. He was a leadman in the electrocoating departmentunder DeWayne Deaton, the foreman of that department.Glasswas awholly trustworthy witnessSome 2 or 3 months after GlassenteredRespondent'semploy, Deaton asked him about joining the Association.Glass expressedsomehesitancy at the time, whereuponDeaton told him that "they practically force you into join-ing if you want to keep your job.,, 21 Glass joined, and hewas elected to the association grievance committee in20 See In 1921This incident is outside the Section 10(b) period, and is mentioned forbackground purposes onlyMarch 1973 Shortly before the second of the aforemen-tionedMarch 1973 elections of the Association, Deatonsummoned Glass and told Glass he (Deaton) had heardCalvinWright was going to run for the president of theAssociation and that Glass should tell the men under himnot to vote for Wright "because the Company was afraid he(Wright) would speak up and cause trouble, and they want-ed a man that's been around for a good number of years thatthey could count on " 22 Glass did as he was instructed.Wright was again elected president at the second associa-tion election in March, as heretofor stated, and Wright wassoon terminated, as is hereinafter discussed.The first Boilermakers organizationalmeeting forRespondent's employees was held on Sunday, March 25,and it had begun handbilling on March 23. Deaton sum-moned Glass the day before the meeting and told Glass hehad heard that some employees were going to call a "wild-cat" strike for Monday and he inquired whether Glass knewanything about it or about a Boilermakers meeting the fol-lowing day.23 Glass replied he had no information. Glasstestified that Deaton "then told me, he said, `I know you canuse more money'; he said, `how's $150 a week salary sound,'and I didn't know what to say. I told him it sounded prettygood, and he told me he knew I was on that grievancecommittee, and I could help the Company out by going totheUnion [Boilermakers] meeting and coming back andtelling them-telling the Company what went on." Glassresponded that he was supporting the Boilermakers and herefusedDeaton's proposition.When Deaton then men-tioned a figure of $200 a week, Glass told Deaton "theydidn't have enough money to buy me off" and Glass re-turned to his work.Glass attended the March 25 meeting of the Boilermak-ersDeaton met Glass in the parking lot the next morningand he told Glass he "got word" Glass had been at themeeting. Glass said he had attended, and Deaton24 inquiredwhere and at what time the meeting was held and whichother employees were there. Glass would not divulge therequested information, and Deaton then called Glass "adamn liar" for having told Deaton the previous week thathe knew nothing about the mentioned meeting The conver-sation concluded with Deaton's statement that Glass wouldlose his job if he didn't cease his "involvement" with theBoilermakers.On or about April 4, at a time the Boilermakers washandbilling outside the plant, Deaton told Glass to tell themen under Glass that Superintendent Gardner would betaking down the names of every employee who stopped totake a leaflet or even to talk and that they would be firedthe next day. Also in April, as mentioned in connection with22Deaton denied Glass' testimony in this and other respects Glass wasclearly the credible witness of the two, and 1 shall not otherwise set forth-although I have carefully considered-Deaton's conflicting versions23Deaton testified that his first knowledge of the Boilermakers activitieswas not until May 2 when the notice of the Board's election was posted Iam unable to credit his testimony on any controverted issues of fact, not onlyon the inherent implausibility of his testimony but on my demeanor observa-tions of him as well24Deaton also asked John Archer about the meeting, which Archer hadattended, and also as to Archer's opinions about the Boilermakers Deatontold Archer that "our Union [Association] is a better union" and he hintedat a possible promotion for Archer if Archer would "use your head" KENT CORPORATIONSherrie Neely's discharge, Goodwin approached employeesto sign a petition in support of the Association and againstthe Boilermakers. About the second week in April, employ-ee Sam Mitchell (who was elected association president atthe third March election) asked Glass whether Glass hadsigned a paper "backing" the Association, and Glasss said hehad not. Later that day Deaton sent Glass to Plant Manag-er 25 Gardner. Gardner asked why Glass had not signed thepetition, to which Glass replied that the Boilermakers wouldbe a better representative. Then stating that the Associationwas the better union, Gardner handed Glass the same papercirculated by Mitchell and Gardner said that Glass shouldthink about it for he might be "picking up his paycheck"that afternoon unless he signed the paper. Glass again re-fused to sign the petition. The heading on this petitionstates, in substance, that the signatory employee agree thatthe Association represents all employees as bargaining rep-resentative and that they want no outside union to interferewith their present relationship with the Company. Gardneralso inquired of Glass on this occasion how employee Rich-ard Holland felt about the Boilermakers.Respondent conducted an employee meeting on Friday,April 13, at which McGinnes, assistant to President Ozte-kin, mentioned a steel shortage and a need for some layoffs.Oztekin also spoke on this occasion and, in the course of hisremarks, he stated that employees with any grievancesshould take up such matters with Association President SamMitchell. Oztekin called for questions from the floor, andGlass then asked whether employees should contact SamMitchell or Calvin Wright as association president. Oztekinlost his temper, according to Glass' credible account of themeeting, and said that Mitchell was the association presi-dent and that Glass was "going against the government!'insuggesting otherwise 26 Glass began responding somethingabout "the majority of the people," and Oztekin told him to"shut your damn mouth." Oztekin continued speakingthrough the 4 o'clock whistle, and he announced that any-one could leave who wanted to; John Sailors arose and wasthe first to leave followed by Glass and other employees.Glass was summoned by Oztekin the next morning, Sat-urday, April 14. Oztekin told Glass he would have Glassthrown in jail, that Glass was a "communist" and "goingagainst the government," and that he (Oztekin) had swornout a warrant for Glass' arrest 27 Oztekin then said he would25 Employee Ada Murphree credibly testified and Superintendent Gardnerdenied that early in April 1973 Gardner inquired whether she had signed a"paper" that Mitchell was circulating to the effect"that we didn't wantanyone else outside having anything to do with our business."Gardner toldMurphree that'everyone should sign the document.Murphree further credi-bly testified that Foreman James Foster had also brought such paper aroundI find that such "papers"were the same or substantially the same as theGoodwin petition discussed in Sherrie Neely's case Employee Harold Actoncredibly testified that Gardner also inquired on or about April I whetherMitchell had submitted a "paper" for his signature as to"keeping the Com-pany Union in and the Boilermakers out" and that Gardner told Acton thatActon's foreman would get his neck "sliced off" unless Acton signed thepaper.6McGinnes testified that Oztekin apparently referred in this connectionto the Labor Board hearing in the aforementioned representation case andto the fact that Mitchell purportedly had participated in that hearing aspresident of the Association.27 Oztekin was referring to a matter involving one Ralph Wilson, as herein-after discussed605tear up the warrant and forget the entire matter if Glasswould "come back to Kent's side and not mess around withthe Boilermakers anymore." Oztekin mentioned that heknew Glass could use more money and that he would eitherput Glass on a $150 weekly salary or on the clock at a higherrate.Glass said he would not discuss changing union sides,at which point Sam Mitchell walked in. Oztekin thereupontoldGlass that the latter could now talkunion businessbecause his union president was present to which Glassresponded that Calvin Wright was his president, not Mit-chell.The following Tuesday, April 17, Glasswas summoned toVice President Albano's office. Albano told Glass thatGlass was an exceptionally good worker and Respondentwould therefore start him off at a weekly (supervisory) sal-ary of $150. Glass replied that he had started school andcouldn't put in the hours of salaried personnel, and that hepreferred a raise "on the clock." Oztekin entered the roomand attempted to change Glass' mind; Glass said he liked"the clock" and that he was also involved in union activities.Oztekin then summoned Vice President Ed Simrell who toldGlass, in effect, that the Company had gone through gov-ernment channels for a year and a half to obtain a salaryforGlass and that there now was no way the Companycould retain Glass if Glass refused a salary. Oztekin sentGlass back to work and admonished him not to talk to otheremployees or to take a break with them because he was a"bad influence." As Glass was clocking out that day, Alba-no discharged him purportedly "for refusing salary andplaying games with the Company." Glass commented thatRespondent was firing him for union reasons whereuponSuperintendent Gardner told him "to get [his] damn ass outof that plant."Respondent adduced testimony to the effect that Glasshad been on a training program, which he had, and that byrefusing the salaried position Glass in effect had prejudicedRespondent and that Respondent accordingly dischargedGlass for rejecting a promotion to a salaried supervisoryposition. The record as to Glass is so overwhelming, that Iconsider it unnecessary to recite the purported evidentiarysupport for Respondent's contention, all of which I have, ofcourse, considered.The General Counsel urges "that the trauma which RoyGlass endured presents a classic and glaring example of an8(a)(3) discharge." I agree, and I also adopt the GeneralCounsel's further statement that "Glass was interrogated,threatened and bribed on numerous occasions and as aresult of his standing fast for the principles which he be-lieved in he was ultimately discharged."Referring to the fact that Glass has since been reinstated,Respondent further asserts that even if Glass was improper-ly fired, he nevertheless has forfeited any right to backpaybecause "on the undisputed facts of this record, Roy Glasswas also guilty of a felony." Respondent refers in this con-nection to testimony of one Ralph Wilson, a former employ-ee of Respondent. Wilson pleaded guilty and apparentlywas convicted of telephoning an anonymous bomb threat toRespondent's plant. Respondent called Wilson as a witness,and began examining him about the bomb threat and also 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout purported conversations with the Boilermakers busi-nessrepresentative as well as with an attorney who hasrepresented or may presently represent the Boilermakers. Iindicated reservations concerning Respondent counsel's ex-amination of this witness and inquired concerning the rele-vancy of Wilson's testimony. Counsel responded that thepurpose of Wilson's testimony was to defend against anallegation of company surveillance. Counsel further ques-tioned Wilson about conversations with the aforementionedattorney, and I stopped the questioning because, in the cir-cumstances as I explained to counsel, I thought it inappro-priate, among other reasons, to pursue the subject in theattorney's absence or at least without notice to him and alsobecause I still had questions as to relevancy. Respondentcounsel then made an offer of proof.After all of the above, and still wondering about therelevancy of Wilson's testimony, I had the following collo-quy with counsel:JUDGE WINKLER: I understand. Now we brought in thiswhole subject you say because it related to surveillance.Now you please tell me how it relates to surveillance.MR STELZENMULLER:I think it relatesto credibility ofwitness.JUDGE WINKLER: Of thiswitness?MR STELZENMULLER: No, Sir.JUDGE WINKLER: Of what witness?MR STELZENMULLER: Of other witnesses.JUDGE WINKLER: Very good. Anything further of thiswitness?MR DAVIS: Nothing further, Your Honor.Counsel said nothing as to Glass.In testifying about the bomb threat Wilson mentionedhaving had a conversation at work with Glass and anotherindividual and "they got to talking and said we ought to calldown here and make a bomb threat, you know, just as ajoke. And after I left them up there, I got to drinking oneday and called back up there [the plant] and made a bombthreat." The General Counsel did not recall Glass for fur-ther examination as to Wilson's testimony, for, as shownabove, Respondent raised no such issue in that connection.The charitable thing to say as to witness Wilson is that hewas pitiable, as to both appearance and testimony. Apartfrom all of that, however, and mindful of the purpose ex-pressed by Respondent's counsel forexamininghim, I mustsay in all candor that I was somewhat surprised that Re-spondent would now raisein itsbrief for the first time anissueas to Glass' purported complicity in a bomb threatclaiming that Glass was guilty of a felony for "putting anignorant co-worker onto making the bomb threat." More onthismatter need not be said, except that I rejectRespondent's contention as to Glass' backpay.CalvinWrightwas hired in August 1970 and was laid offon March 23, 1973. Respondent asserts that it laid offWright because of a steel shortage and that on April 4, 1973,Wright refused Respondent's offer to recall him to anotherjob. The General Counsel contends that the circumstancesof the layoff and recall are such as to establish that Respon-dent unlawfully discriminated against Wright.As already indicated, Wright was elected president of theAssociation at each of the first two elections held in March1973 and Sam Mitchell was elected to that office at the thirdAssociation election on March 31 after Wright's layoff.Respondent's efforts in causing a rerun of the first electionand then of the second election have also been recounted,as have Foreman Deaton's instructions that Glass shouldtell employees not to vote for Wright because of Company"fear" that Wright "would speak up and cause trouble" ifelected president and that Respondent "wanted a manthat's been around for a good number of years that theycould count on." Also related above, is President Oztekin'sreaction when Glass suggested at the April 13 meeting thatemployees take up grievance matters with Wright ratherthan Mitchell as president of the Association.Wright's case thus presents, in part, the following chro-nology:Wright is elected president on March 2 and againon March 9; Wright is laid off on March 23; Vice PresidentSimrell calls Finney on March 24 urging her to call anotherassociation election meeting and turn in at once the namesof newly elected officers; a notice from management toemployees appears on the plant bulletin board on or aboutMarch 26 announcing a third association election on March31.The next chronological item occurred on April 4, whenRespondent was called back to another job by Respondent.Before his March 23 layoff, Wright had always been em-ployed as a janitor on the day shift. Vice President DukeofferedWright a job on the night shift and he told Wrightthat the job would require Wright to operate a forklift anda power sweeper. Wright replied that he couldn't operatesuch equipment and that he would not take "the chance oftrying to tear up something," and he also truthfully testified,contrary to Duke, that no mention was made about traininghim to use this equipment. Wright accordingly turned downthe recall offer.Vice President Albano testified that he, Duke, and Ozte-kin made the decision to lay off Wright on March 23 be-cause the day janitor job was abolished as being leastproductive. He testified that a night janitorial job also wasabolished at that time and that he participated in that deci-sion as well. Albano did not explain why Respondent decid-ed to restore the night job offered to Wright so soon afterabolishing it; he did testify that he did not know who madethe decision to restore that night job. Duke, Albano, andMitchell signed Wright's March 23 layoff notice. (The cir-cumstance of Mitchell's signing is itself an interesting mat-ter, for Mitchell was not a supervisor, but I shall not discussall the minutiae of the case.) Contrary to Albano's testimo-ny, Duke testified that he (Duke) did not participate in thedecision to layoff Wright or to abolish his job and, alsocontrary to Albano, Duke further testified in effect thatAlbano made the decision to recall Wright, and contrary tocredible testimony and Respondent's stipulation Duke testi-fied that Wright had worked on the night shift. Oztekin didnot testify concerning Wright's termination or, indeed con-cerning any of the other actual discharge situations, eventhoughDuke testified, as stated above, that, Oztekin"knows just about everything that goes on" and that as to"practically all discharges, [Oztekin] knows exactly what'sgoing on at the time." Much more can be written about the KENT CORPORATIONtestimoniesof Respondent'switnessesas to Wright, all ofwhich has been considered. But enough is enough for pur-poses of this Decision.Respondent contends that alleging only Wright's layoffon March 23 to be discriminatory, of all the layoffs madeby Respondent on or about that date, is arbitrary as lackingrational basis. But Respondent admittedly did dischargeother employees on that date (Morgan and Moore) and I amsatisfied thatWright's layoff was in fact a discharge, nomatter what Respondent called it. (Indeed, as appears in thecaseof Thomas' admitted discharge, the termination Shpmentions "layoff" as well as recommending his rehire.) Therecord clearly establishes, in my opinion, that Respondentwanted to be rid of Wright as,, president of the Associationand that it accomplished this feat by a "layoff." The recall,I find, was but the second step in the termination process,when it tendered him a job on the night shift which he wasnot equipped to handle.I find that Respondent unlawfully discharged Wright onMarch 23.John Sailorswas continuously employed by Respondentfrom 1964 until discharged on April 16, 1973, except for a5-hour period in 1965. He worked in the fabrication depart-ment under Foreman Wayne Thrasher. Respondent claimsthat Sailors "had about the worst disciplinary record in theplace" (Resp. Br. 126) and that it discharged him for suchreason.The Boilermakers, as hereinbefore stated, began hand-billing in front of Respondent's plant in March 1973 andcontinued,such activity until the May 17 election conductedby the Labor Board. It is also recalled that in early AprilForeman Deaton had told Glass to warn employees thatSuperintendent Gardner would be taking the names of anyemployees who accepted any Boilermakers literature or whoeven talked to the individuals distributing the literature. Itis further recalled that Sailors was the first employee whowalked out of the April 13 meeting while Oztekin was stillspeaking.Sailors signed a Boilermakers card in March and he there-after spoke to other employees in behalf of the Boilermakersduring lunch and other break periods. Sailors acceptedunion literature outside the plant gate each time it waspassed out, and he also credibly 28 testified that varioussupervisors and company officers were in the vicinity onsuch occasions, including Thrasher, Pete Foster, Gardner,Duke and McGinnes.Sometime in late March, employee Tressie Barrett wastold by a foreman that she would have to wear a hairnet forsafety reasons in the plant in compliance with a notice tothis effect. Sailors and several other employees thereuponteased Barrett, about the matter. Barrett became upset bythis "kidding" and shortly thereafter she left Respondent'semploy. Foreman Thrasher called Sailors into the office onor about March 26; Oztekin and McGinnes were present.Oztekin discussed the Barrett matter, and Oztekin then be-gan talking about various "problems" he was having, in-cluding a "sewer" matter, and said he could move toanother state and even another country. (Oztekin denied28 Sailorswas wholly credible and trustworthyas a witness607this "moving" testimony.) Oztekin, during this conversa-tion, asked Sailors' opinion on "what the trouble was in theplant" and he asked for Sailors' suggestions. Sailors repliedthat Respondent was enforcing plant rules disparately. Re-ferring to the "hairnet" rule, Sailors then mentioned thatSuperintendent Gardner's son had long hair but was notrequested to wear such article. Sailors also mentioned toOztekin as another instance of disparate enforcement thatRespondent had discharged one or two hourly employeesfor parking in the salaried employees' more convenientparking lot rather than in the hourly employees' parking lotwhile permitting Superintendent Gardner's son, an hourlyemployee, to use the salaried lot. Sailors informed Oztekinthat some of the young employees felt so strongly about theparkingmatter that they might want to "beat up" onGardner's son, whereupon he recommended to Oztekin thatGardner's son be required to park with the other hourlyemployees. (Superintendent Gardner had had a heart attackand his son-an hourly employee-drove his father to workin the father's car because of the elder Gardner's heartcondition and it was for this reason of accommodating Su-perintendent Gardner that the son parked in his father'sparking spot directly, in front of the plant.)Thrasher called Sailors to the office the following day(March 27); Oztekin and Vice President Duke were present.Duke told Sailors, in effect, that Sailors "was interfering inthe Company business" and that this was his last warning.Duke had some papers which he referred to at the time andwhich Duke said had been written by Oztekin and witnessedby McGmnes. Duke told Sailors the papers dealt with themeeting with Oztekm the day before, but he did not letSailors read them. The next day, March 28, Sailors wascalled into Superintendent Gardner's office, and Oztekincame in. Oztekin mentioned Gardner's heart condition andreferred to Sailors' earlier comment that some of the youn-ger employees might assault young Gardner. Sailors ex-plained to Oztekin that the "young guys there might notunderstand and might jump on the boy. . . that that mightbring on another heart attack for Mr. Gardner if he mightsee this going on." Oztekin stated at this point that Sailorswas repeating the threats he had rhade on SuperintendentGardner's life at the March 26 meeting, and Oztekin askedwhether Gardner wanted to swear out a warrantagainstSailors. Gardner said he had no desire to pursue the matter.Sailors thereupon strongly denied to Oztekin that he, Sailors,had made any threats against Gardner and that not evenOztekin was going to tell such "damn lies." Sometime dur-ing this meeting, Oztekin remarked to Sailors that the Com-pany "didn't need a bigger outside organization in there"and that Sailors was "a troublemaker and a leader" and thatSailors had "the worst record of anybody in the plant "Foreman Thrasher 29 gave Sailors some friendly adviceon several occasions contemporaneous with these Septem-ber 26-29 meetings. According to Sailors', trustworthy testi-mony, Thrasher "told me to watch what I was doing and becareful, not to give them any reason to fire me because theywas out to get me."Sailors was discharged on April 16, 1973, and the only29 Thrasherwas another management representative who disclaimed anyknowledgeof Boilermakers activitiesuntilMay 2 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDexplanation given himby Albanoat the timewas that "theydidn'tneed him anymore." His termination slip was signedby Thrasher, Albano, and Duke. Duke testified that heapproved the notice and had previously discussed the mat-terwith Oztekm but could not remember the "incident."Duke testified that he had not made any independent deter-mination respecting Sailors' discharge because he had givenSailors warning "of some things"and because he was "fa-miliar with the case"which he explained to mean "justgeneral plant knowledge that he'd [Sailors]never been agood employee"; Duke never did explain what warnings hehad given Sailors.Thrashertestified that there were com-plaints about Sailors during Sailors' entire employment pe-riod since 1964 and that these complaints"started off small"and "got worse." Thrashermentioned the Barrett"hairnet"incident-which occurred a month earlierbutwhich he testi-fied as having occurred 3 or 4 days before Sailors' dis-charge-and then testified that the "hairnet"incident was"all" he knew about what Sailors had done.Thrasher finallytestified that he did not make the decision to fire Sailors butthatAlbano had done so because of "very poor work."Albano testified that Sailors was terminated because of re-peated warnings"of leaving his machine,talking with others... and pleaded with by his foreman [Thrasher]." As ap-pears hereinafter, Oztekm thereafter told employee Englandthat he fired Sailors for being a "trouble maker in the plant,"and I find Respondent did so for union considerations.Edward Blakleybegan working for Respondent in May1971; he was either discharged or laid off in June 1972 andrecalled 2 weeks later and he remained on his job as nightjanitor until laid off in the latter part of March 1973; he wasrecalled early in April, and Respondent fired him 3 dayslater(April 11).The General Counsel alleges that Blakley's discharge wasunlawfully motivated. The March layoff was included in theaforementioned charge in Case lO-CA-10077,but is notnow alleged as an unfair labor practice. Blakley's experiencerespecting the layoff charge was similar to that of EddieThomas,Wayne Neely, Beverly Nesmith, and DarnellWhite,as discussed above.Oztekin and Superintendent Orsoy called Blakley to theoffice on April 9,the first night he returned to work fromlayoff.Oztekin asked whether Blakley had signed the men-tioned Labor Board charge as to the March layoff; andBlakley said he had.Oztekin thereupon told Blakley to goback to the Labor Board offices and advise the Labor Boardthat "you got your job back and take your name off [thecharge]."Blakley said he would do so. Blakley was unableto visit theLaborBoard offices the next day and, becausehe was afraid to report to work without having followingOztekin's instructions, Blakley called in sick that night,April 10.Before reporting for work on April 11, Blakley didgo to the Labor Board offices but decided not to withdrawhis charge.At work thatnight(April 11), Orsoyinquiredabout Blakley's absence the previous day and Blakley re-plied he had been ill.Orsoy then inquired about a doctor'sexcuse and Blakley replied that he had no money and wastherefore unable to visit a doctor.Orsoy fired Blakley at theend of the shift that night.Blakley's termination slip wassigned by Foreman Pugh,Vice President Duke,Orsoy, andMcGinnes(Oztekin's assistant).Blakley testified that some 4 months before his Marchlayoff he had been admonished for going into the kitchento fill his cleaning bucket and that he nevertheless continueddoing so because the cook told him to do so and becauseSam Mitchell, the day Janitor and a purported leadman, alsodid so and had instructed Blakley accordingly; Blakley tes-tified that about 4 months before the March layoff he wasalso told that he talked too much. He received no com-plaints about his Job performance after returning from lay-off.Orsoy testified that Blakley was discharged for talkingtoo much and for having been frequently late and absentbefore his layoff, that he did not have a doctor's excuse forhis absence on April 10, and that he talked too much anddidn't perform satisfactorily in the period following his re-call. Foreman Arthur Pugh testified that he participated inthe decision to discharge Blakley and that Blakley was firedfor receiving "a lot of [personal] phone calls" and for "goinginto the cafeteria without washing his hands"Pugh furthertestified that it was on Monday and Tuesday that Blakleyreceived the mentioned phone calls and he testified thatthree calls were on Monday and two calls on Tuesday. (Itis recalled that Blakley worked on Monday and Wednesdayand noton Tuesday.)Respondent discharged this employee of 2 years' standingfor a purported variety of reasons, and this was 3 days afterhaving recalled him from layoff. One wonders why Respon-dent recalled him if he was so unsatisfactory. I concludethat Respondent terminated Blakley because he failed towithdraw his name from the unfair labor practice charge.Mary Nell Dyerstarted employment with Respondent inSeptember 1969 and, with exception of a 6-day voluntaryquit in 1969 and another voluntary quit of approximately amonth in 1972, she was continuously employed until shewas laidoff on April 3, 1973, purportedlybecause of a steelshortage.She was recalled on April 18,and laid off againon April 25, again purportedly for a steel shortage; she wasrecalled on May 1, and laid off a third time on or about May6; she returned on May 15, and quit at the end of the June19 shift. The General Counsel alleges that the June 19 termi-nation was a constructive discharge unlawful underthe Act.Until her first layoff, Dyer had worked on the day shift asa leadwoman trainee in the automation department; uponreturning on April 18 she was assigned to the night shiftunder Foreman Mike Joiner.Dyer signed a Boilermakers card in March and distribut-ed such cards to fellow employees,and Oztekin and othermanagement personnel were present when she appeared inbehalf of the Boilermakersat the LaborBoard representa-tion case hearing in mid-April. On the basis of her Aprillayoff,Dyer was included as a discriminatee in the firstamended charge filed in Case 10-CA-10091, and Respon-dent received notice of such charge on May 4.President Oztekm came through the plant onFriday,June 15,and went overto Dyerand had a long conversationwith her.Oztekin opened the conversation,according toDyer's credible account of the incident, by inquiring whyshe wanted"to get messed up with a union." Oztekin asked"why if we as employees wanted a Union why didn't wecome to him,that he would have helped us to get a Union,or he would have gotten one for us; that we didn'thave to KENT CORPORATION609get messed up with the Boilermakers." Oztekin told Dyerthat he "had" more on her in her personnel file than he"had" on any other employee and he accused Dyer at thetime of harassing other employees by calling and threaten-ing them with their jobs if they didn't vote for the Boiler-makers 30 Oztekm named two employees, Liz Goodwin andRuth Weeks, whom Dyer had purportedlyso threatened.The next morning at work, Saturday, June 16, Oztekincalled Dyer to the plant area where Weeks and Goodwinwere employed, and Oztekin began speaking to them aboutDyer's calls. Dyer had called these individuals but she de-nied to Oztekin that she had made threats and she askedWeeks and Goodwin to confirm this. (The record does notestablish or even suggest any harassing calls by Dyer.)Meanwhile, another employee, Ben Mullins, came by, andOztekm called Mullins to the group. Oztekin asked Mullinsto tell Dyer that Oztekin had in fact asked the older em-ployees several years ago whether they wanted a union.Oztekin also prompted Mullins to tell Dyer that Mullinshad been told by Oztekin at the beginning of the Boiler-makers campaign that Mullins could not clean-andwould have to say out of-Oztekin's office if Mullins be-came a Boilermaker.Oztekinagainapproached Dyer at work on Monday,June 18, and once more engaged her in lengthy conversationthroughout the shift. Oztekin asked whether she had attend-ed a Boilermakers meeting the previous meeting and, whenshe said she had not, he called over employees Lane Coving-ton and Steve Staley to tell her about that meeting. Theseemployees then told her in Oztekin's presence, according toDyer's credible account, that "the employees were sayinglet's fight fire with fire, clubs, and all that sort of thing, andthat Mr. Wilson didn't try to stop them, and that when Mr.Wilson introduced Calvin Wright to the group he called himBrother Wright, and after that they laughed and called eachother Brother Wright or Brother." Oztekin on this occasionalso asked Dyer about various employees, including LeeEngland and Beverly Nesmith (both of whom are allegeddiscrimmatees in this case), and he told Dyer that Nesmith"was trouble" and Dyer should stay away from her. Dyerbecame ill at work that night and Oztekin offered to haveher retransferred to the day shift because this was the sec-ond time she had been ill on the job because of heat and lackof sleep.The next day, June 19, Oztekin called to Dyer as she wasreporting for work and told her to sign but not to read apaper he handed her, which paper he said related to herretransfer to the day shift. Oztekin came "back and forth"to Dyer's machine the entire shift that night, as he had theprevious two work shifts, and he called various individualsto tell Dyer "things," as Dyer testified, "that he thought Ishould know." The first such individuals he called wereForemen Pete Foster and Mike Joiner, and in their presencehe inquired of Dyer, according to her credible testimonydenied by Oztekin, whether she knew if either was involvedwith the Boilermakers. Oztekin said, according to Dyer'scompletely trustworthy testimony, that "all that I had to dowas just to say that they were, and he would fire them. I toldhim, no, that I didn't know of any supervisor that was30 Oztekinn testified that he had no knowledge of any harassing phone callsby Dyer and he denied saying anything to her about such callsinvolved." (Neither Foster nor Joiner denied or otherwisetestified concerning this incident.) Oztekin remarked thatemployees should come to him if they want a union. Oztekinrepeated the "Brother Calvin business" and once again hetold Dyer that he had more on her than on other employeesin personnel files and that she would be unable to obtainother employment because he would not give her a recom-mendation; Oztekin then told her that he would "clear" herpersonnel file if she "behaved" herself for some 6 monthswhile working for Respondent. Oztekin mentioned to Dyerthat she was "the best lady employee" he had and that he"hated" that she "had gotten mixed up with the [Boilermak-ers]Union." Oztekin also told her that Mazel Finney washer only friend in the plant 31Dyer went home that night and testified that she couldn'tsleep and that she knew she could not continue working forthe Company and "put up" with the "interrogations and theharassmentsthat he [Oztekin] was dishing out tome." Shedid return to the plant on Friday, June 22, but only to pickup her check. Dyer saw Duke at the plant that Friday nightand asked her whether she was afraid of being fired. Shetold him she wasn't, because she had quit because she"couldn't take anymore." "I just quit," Dyer testified, "Icouldn't take any more."Respondent claims that Dyer quit in order "to be paid fornot working," and it denies that there was anything, even onthe basis of her own version of Oztekin's conversations withher, that was abusive or could force anyone's resignation.Referring to an occasional use of vulgarisms and to a re-mark she made to Duke on June 22 that she hadn't beenafraid of being fired, Respondent asserts that Dyer was ineffect a hardy individual to whom Oztekin's discourse"must have sounded straight out of Emily Post." Respon-dent further refers to Oztekin's solicitude toward her insuggesting a return to the day shift and it also refers totestimony of Dyer that she had fainted in the plant in Aprilas a result of exhaustion caused by working at night and thatshe had a young child and a sick husband.Respondent was aware of Dyer's union sympathies andthat a charge had in fact been filed by the Boilermakersrespecting her layoff. And the record makes manifestly clearin my opinion that during the 3 or 4 last days of her employ-ment Oztekin sought to change her union position by anever ending barrage of interrogation and harassment. Dyerhad been ill, and Oztekm was aware of it, and she wastherefore particularly vulnerable to these constant pres-sures. Dyer was finally beaten down and she quit, and thiswas to be reasonably foreseen. I conclude that Dyer wasconstructively discharged and therefore unlawfully termi-nated because of her Boilermakers sympathies and for thefiling of the charge respecting her layoff.Mary Lee Englandwas employed by Respondent fromSeptember 1971 until June 15, 1973, mainly in the fabrica-tion department under Foreman Wayne Thrasher. Twice inApril 1973 she was laid off for purported economic reasons,2 weeks the first time and 3 days the second. England knewthat her first layoff was included among the unfair laborpractice allegations in Case 10-CA-10091. The General31Oztekin testified that he had had several long conversations with Dyerbut he denied the substance of the matters attributed to him by Dyer on thoseoccasionsDyer's testimony, as I have already indicated, was trustworthy. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel contends that Respondent unlawfully terminatedEngland on June 15; Respondent claims that England quitrather than be fired for violating a rule against socializingwith supervisors.England had joined the Association in 1971, and in April1972 she told Sam Mitchell-the association president atthe time-that she wanted to withdraw from the organiza-tion. She thereafter discussed the matter with Thrasher whoadvised her to remain in the organization because, as he toldher, according to her credible testimony, "they had a list inthe office of people who had tried to get out of the Union,and he was afraid that . . . Mr Oztekin is going to fireeverybody on the list." 32 England signed a Boilermakerscard in March or early April 1973 and attended the Boiler-makers meeting on March 25. She also accepted union liter-ature distributed at the plant entrance, and she testified thatvariousmanagement personnel were present at varioustimes observing the distribution-Gardner,McGinnes,Thrasher, Foster, and Duke.The night of her return from her first April layoff, Fore-man Pugh gave her a slip of paper with a telephone numberon it and told her without further explanation to call thenumber and that he would check with her the next dayconcerning the matter. She did call the number-it was theLabor Board's local office-and they asked what she want-ed and whether she wanted to drop any charges. She replied,in effect, that she didn't know why she was calling but thatshe would come down and testify in support of the charge.The record does not show any further conversation betweenPugh and England concerning this matter.Upon returning from her 3-day layoff England was calledto the office and notified by Albano and Gardner that therewas going to be another layoff but that Respondent wouldtransfer her to another department instead of laying her off.England was thereafter assigned work "all over the plant."One occasion during this period she was called intoOztekin's office. Oztekin showed her the plant's closed-cir-cuit television equipment by which, as he explained, he"could watch people and see if they was doing their work."He asked her whether she had any complaints against theCompany, and she said she had none because she was work-ing. England credibly testified:Q. Okay, now. What else did he say, directing yourattention on anything that he might have said concern-ing the Union?A.Well, he asked me if-well, he asked me if Ihad-what complaint I had against the Company, andI told him right then I was working and didn't have one.And he said that theBoilermakersthought that thepeople thought that the Boilermakers could get theirjobs back for them, but that the National Labor Rela-tions Board was just an agent of the government andcould not give them their job back. And he asked meif I went to the meeting that the Boilermakers had, andI told him yes And he asked me what was said at themeeting,and I told him that I could not tell him be-II This is outside the 10(b) period, and is recounted for background pur-poses only.cause I didn't recollect what it was. And he asked mewhat the Boilermakers had promied me, and I told himthey hadn't promised me anything. And then he startedtellingme about the steel shortage and played a re-cording to me which was supposed to have been froma man at Republic Steel, but I don't remember hisname.Oztekin then mentioned John Sailors to her, and he toldEngland he had to fire Sailors for being a "trouble-makerin the plant."The following night England was again summoned toOztekin's office. England's credible testimony of this inci-dent is as follows:A Well, I was working in automation, and MikeJoiner told me that I had a personal telephone call inthe front office, and I told him that I didn't, that Ididn't believe that I had one, but he said as far as heknew and as far as he was concerned I had a telephonecall in the front office. So nobody went in with me. Iwent on through, and when I got there Mr. Oztekin wasstanding in the conference room door, and he told meto comeon inand sit down. And wheneverIwent inhe told me if he had known the people wanted a bar-gaining agent that he would havewentout and hireda bargaining agent, that we didn't need to get the Boil-ermakers in there because we didn't make boilers, andthat they had no part in our plant. And he asked mewhen had I first heard about theBoilermakers, and Itold him that the only time that I first heard about itwas when they passed out their literature.That same night, Foreman Pugh also questioned Englandabout the Boilermakers and he also inquired whether MazelFinney or Mary Dyer had anything to do with bringing theBoilermakersin the plant.England was working in the plant on May 16, the nightbefore the Labor Board election. Oztekin approached Eng-land and one or two other employees at "break"time. Eng-land credibly testified that:.. . Mr: Oztekin came back there and walked up withus.And he said he was allowed to campaign the nightbefore theelectionand wanted to know if I was goingto vote for him, and I told him I would make up myown mind, that I had already told him I would makeup my own mind on who I was going to vote for. Andhe said-about thattimewe had got to the break area,and there was other people sitting there, and he startedtalking about there might be a strike ifthe Boilermak-ers got in there, that if they couldn't reach an agree-ment on a contract that there might be a strike, and thathe would just go on a vacation and leave the country.On four or five occasions after the election, Oztekin ap-proached England on the plant floor and conversed withher. He told her, among other things, that the Boilermakershad job classification clauses in their contracts and that KENT CORPORATION611women machine operators would either lose their jobs or bedemoted for lack of experience if the Boilermakers camein.33Sometime following the election, England was assignedmore physically arduous work (see Nesmith's case in thisconnection) and about 2 weeks before her termination shewas transferred back to her former fabrication work. OnJune 15, England was escorted to the office; Duke, Albano,Oztekin, Simrell, andMcGinnes were present. They in-formed her that Foreman Thrasher had helped her move atelevision set and some dishes to her new house and that shehad thereby broken a company rule that prohibited off-dutysocializing between hourly employees and salaried employ-ees. Thrasher was a friend of hers and he had helped hermove some household items, but she protested to this as-semblage of corporate officers that-she had ever heard ofsuch rule. Later that day Duke advised England that shecould quit or be fired. Duke handed England her termina-tion checks, and she left.England openly supported the Boilermakers and Oztekinapparently considered it important to him to continue thepressures on her, even after the Labor Board election, topersuade her to his point of view. (It is recalled that thatelection is still unresolved.)Whether there is a rule againstfraternizing, England had never been informed of it, and Iconclude that Respondent used such purported rule as apretext to rid itself of a Boilermakers supporter in whosebehalf a charge was filed. Her discharge was discriminatory.Charles Archerstarted working for Respondent in 1965,and he remained in the shipping department until Respon-dent had directed Archer's transfer from the day shift to thenight shift. (Archer had been on the night shift until about1970 when, at his request, he was moved to the day shift.)Archer refused the transfer to the night shift and his em-ployment was thus ended. The General Counsel contends ineffect that Respondent's insistenceon transferring Archerwas unlawfully motivated, and that the effect and purposeof such insistence was to remove Archer from Respondent'semployment because it knew he would not accept the trans-fer. Except for Sailors, Archer had more seniority than anyof the other discharged employees involved herein.It is recalled in connection with the then upcomingMarch 9 election of the Association, that Archer had reject-ed Superintendent Gardner's suggestion that Archer andother "old hands should get together and decide who youwant into office." And about the same time, as is also re-counted above, Archer told Foreman Deaton that he wouldhave no part of Deaton's suggestion that Archer run forpresident of the Association with Deaton's assurance of hiselection.Archer signed a Boilermakers card and Gardnerand Foreman Thrasher saw him accept Boilermakers litera-ture openly distributed at the plant gate. The day after theBoilermakers first meeting on March 25, Gardner inquiredwhether Archer had been notified by telephone to attendthe meeting. Archer replied he had attended the meeting,but had not received a telephone call, and Gardner thenasked whether Archer had signed a union card. Archer said33Oztekm denied having having asked England to vote for him or havingtold her that women employees would get less money if the Boilermakerswere elected.he had, and Gardner shrugged his shoulders and walkedaway.On April 19, McGinnes and Gardner came out to ship-ping department and spoke with Foreman, Speegle. Archerwas Speegle's leadman. A few minutes later, McGinnes in-formed Archer he was being transferred as leadman on thenight shift and then asked whether Archer would accept thetransfer.McGinnes testified that he did not participate inmaking the transfer decision. Archer does not like nightwork and he said he would not transfer on seniority groundsand he told McGinnes he was the senior man in the shippingdepartment on both day and night shifts; he also explainedat the time that such transfer would require him to drop outof a school which he was attending 3 nights a week and thatJames Goodwin was as qualified as he was to operate thenight shift. The record establishes on the basis of Archer'scompletely credible testimony that Duke, Albano, andSpeegle knew long before the events under considerationthat Archer was attending school to become an electronicstechnician. The record further shows that there would havebeen two leadmen, he and Goodwin, on the night shift hadhe taken the transfer.Duke 34 testified that Archer had been leadman on thenight shift some 3 years earlier and that that wasthereason"we wanted to transfer him to the night because he wasfamiliar with the operation." Duke testified that JamesGoodwin, is the present leadman on the night shift, butwasn't the "ideal" man for lack of leadership qualities.Goodwin had in fact worked alongside Archer at the timeArcher had been on the night shift as leadman and Good-win replaced Archer, as leadman when Archer transferred tothe day shift 3 years earlier. Goodwin has thus been nightleadman for 3 years. John Morris, presently a foreman onthe electrocoating line, was foreman of night shipping for 2years, having begun in that position sometime after Archerhad transferred to the day shift. Moms testified that Good-win was his leadman during this 2-year period and thatGoodwin was a "capable" leadman with "good" work per-formance.Archer chose to leave Respondent's employ rather thantake a transfer to the night shift, itnd the record preponder-antly establishes, in my opinion, that that was precisely theway Respondent planned and foresaw the situation. Theissue is not whether, as Respondent claims, the associationcontract permits Respondent to transfer regardless of se-niority. Rather the question is why Respondent insisted onthat action when it was aware of Archer's dislike of nightwork and that he was taking electronics courses at night andwhen it therefore had every reason to believe, ^ and thenactually to know, that Archer would not acceptthe transfer.Itmeans only that Respondent sought to be rid of Archer,a senior leadman, because of Archer's Boilermakers senti-ments, as outlined above, and I so find.C. Further CommentsThis record establishes that Respondent has engaged ina massive assault on the rights of employees under the Act34 Duke's testimony generally, and on the Archer matter in particular, isevasive, hardly candid, and not credited. 612DECISIONSOF NATIONALLABOR RELATIONS BOARDfor the purpose of keeping the Association in and the Boil-ermakersout.The record further establishes thatRespondent's conduct respecting the Association went evenfurther as it sought to intrude and did in fact intrude in theinternal affairs of that organization. The complaint allegesassistanceto and interference in the internal affairs of theAssociation, but it does not allege domination of that orga-nization. Interference may add up to domination, depend-ing on the quality and degree of the conduct. Yet parties areentitled to fair notice on the matter, and while I vacillateda bit at the hearing, I finally did advise all parties that I didnot consider the complaint to encompass allegations thatcould result in a disestablishment order. The parties areentitled to rely on that statement to them. For this and otherprocedural circumstances unnecessary to relate here, andalso for reasons as to Section 10(b) of the Act, and mindfulof a difference between domination and interference in thelanguage of the Act, I say again that this case involvesinterference and assistance under Section 8(a)(2) of the Act,and not domination, and that it was tried on such basis.A usual format of these decisions is to identify,in a finalsummation,the evidentiaryitemsin support of each ulti-mate conclusion of law. I do not believe such collation ofevidence or incidents is necessary in thiscase,for there isnothing novel in the unfair labor practices alleged and eachsuch conclusion is amply supported.One further item. The General Counsel adduced a fairamount of testimony respecting alleged surveillance at theplant entrance and also with respect to the alleged use oftelevision equipment in this regard. In the context of thiscase, I consider it unnecessary to consider and therefore donot resolve this matter, for, in any event, there is substantialevidence to support a finding of "giving the impression ofsurveillance."CONCLUSIONS OF LAW1.Respondent is an employer within Section 2(6) and (7)of the Act.2.Boilermakers and the Association are labor organiza-tions within Section 2(5) of the Act.3.Respondent has violated Section 8(a)(1) and (3) bydischarging the following employees: Wayne Neely, EddieThomas, Beverly Nesmith, Sherrie Neely, Darnell White,RickyMorgan, Donald Moore, Thomas Roberts, RoyGlass, Calvin Wright, John Sailors, Edward Blakley, MaryNell Dyer, Mary Lee England, and Charles Archer.4.Respondent has violated Section 8(a)(4), as well, bydischarging Blakley, Dyer, Thomas, England, Wayne Nee-ly, and Nesmith.5.Respondent has violated Section 8(a)(2) of the Act by:(a) Interfering with the internal affairs and administra-tion of the Association by, among other things, seeking toinfluence or control the selection of association officers,including checking off the names of employees attendingelectionmeetings, and by interfering with admissions tomembership in the Association.(b)Assisting the Association in vanous respects enu-merated under Conclusion 6, below 3535 1 do not consider,and therefore do not find,that it was unalwful to6.Respondent has further violated Section 8(a)(1) of theAct in the following respects:(a) Interrogating employees concerning their own, andother employees', membership, sympathies, and activities inbehalf of the Boilermakers, and also interrogating employ-ees how they would vote in Board-conducted elections.(b) Soliciting employees to report back concerning mat-tersrelating to Boilermakers meetings and activities.(c) Soliciting employees, by petition and otherwise, tosupport the Association and to keep out the Boilermakersand threatening employees with discharge and other eco-nomic reprisal unless they complied with such solicitation.(d) Threatening employees with discharge and other eco-nomic reprisal for engaging in protected concerted activi-ties, including their sympathies for and in behalf of theBoilermakers, and in the event Boilermakers succeed inorganizing the plant.(e)Promising benefits to employees to withdraw theirsupport from the Boilermakers and to support the Associa-tion.(f)Soliciting and instructing employees to withdraw theirnames from unfair labor practice charges.(g)Creating the impression of-if not actuallyengagingin-surveillance by telling employees it knew of their atten-dance at union meetings and by telling them their nameswould be recorded by Respondent should they accept Boil-ermakers literature outside the plant.7.The aforesaid unfair labor practices affect commercewithin Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has violated Section8(a)(1), (2), (3), and (4) of the Act, I shall recommend thatitcease and desist therefrom and take certain affirmativeaction including reinstating and making whole the afore-named 15 discriminatees, in order to effectuate the policiesof the Act. All backpay computations shall be in accordancewith F.W.Woolworth Company,90 NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962). TheOrder provides that reinstatement be offered, in the firstinstance, to the discriminatees' former jobs. This means tohis janitorial job on the day shift as to Wright, to his job onthe day shift as to Archer, and to his hourly rated job as toGlass-for these are the jobs from which they were unlaw-fully discharged. Respondent asserted at the hearing that alldiscriminatees have been offered reinstatement. If it hasdone so fully in the terms of reinstatement as prescribed inthe Order, Respondent will not be required to repeat suchoffer. If any questions arise in regard and if Board interces-sionis necessary, such matters can be determined at a com-pliance stage of this proceeding.The unfair labor practices in this case were widespread,pervasive, and aggravated. Even though reinstated,it is rea-sonable to believe that the employees discriminatedagainstmight be apprehensive of retribution from Respondent, par-ticularly in a situation where layoffs and discharges havepermit the Association to conduct organizational meetings on plant premisesHowever,Ishall deal with a future aspect of this matter in the Remedysection KENT CORPORATION613been made on a wholesale basis. I am mindful, of course,that the various layoffs have not been alleged as violationsof the Act and I therefore presume them to be lawful. None-theless, in the context of this case and to remedy the dis-crimination suffered by them,I believe the discriminateesare entitled to a further measure of security from a repeti-tion of Respondent's conduct in regard to their organiza-tional rights.I shall therefore require that for a period of ayear from the start of compliance the Respondent advise inwriting the Regional Office inAtlantaor, if the RegionalOffice prefers,the Resident Office in Birmingham and theBoilermakers (the ChargingParty)of any adverse personnelactions taken as to the returned discriminatees,such aslayoff or discharges.Respecting the 8(a)(2) aspect of the case,the Respondentwill be required to withdraw all recognition from the Associ-ation upon termination of the current contract on March 1,1974, and not to again recognize the Association as bargain-ing representative of its employees until and unless the As-sociation be certified by the Board as the statutorybargaining representative.Moreover,because of Re-spondent's conductvis a visthe Association,and, to pre-serve the rights of employees in securing the independenceof that organization,itwill also be required that Respondentnot make available to that organization the use of plantfacilities for meeting purposes unless and until such time asthe Association be certified as bargaining representative bythe Board.In view of the gross interference with employees'organi-zational rights in this case, it will also be required thatRespondent mail copies of the notice in this case to all ofits employees,and that for a period of a year it provide theBoilermakerswith reasonable access to plant bulletinboards for the posting of union notice,bulletins, and otherorganization literature.Cf.Heck'sInc.,191NLRB 886(1971), and cases cited therein;enfd.sub nom. Food StoreEmployees Union,Local No. 347,Amalgamated Meat Cuttersv.N.LR.B.,476 F.2d 546 (C.A.D.C.,1973), enfd.414 U.S.1062 (1973).Upon the foregoing findings, conclusions,and the entirerecord,and pursuant to Section 10(c) of the Act,Iherebyissue the following recommended:ORDER36Respondent Kent Corporation, Pinson Valley, Alabama,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discharging, threatening to discharge, or otherwisediscriminating against employees because of their sympa-thies or activities on behalf of International Brotherhood ofBoilermakers, Iron Shipbuilders, Blacksmiths, Forgers &Helpers, or any other union.(b)Discharging or otherwise discriminating against em-36 In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Section102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.ployees because of the filing of unfair labor practice chargesor for refusing to withdraw from such charges.(c) Soliciting and instructing employees to withdraw, un-fair labor practice charges.(d) Soliciting employees to support Employees Associa-tion of Kent-Supermatic and threatening to discharge orotherwise to discriminate against employees for refusingsuch support.(e)Granting any assistance to the Association and inter-fering in any respect in the affairs of the Association or anyother labor organization.(f)Coercively interrogating employees concerning theirown, or other employees', union or other protected concert-ed activities.(g)Creating the impression of, or engaging in, surveil-lance of employees' union activities, and requesting employ-ees to report on such activities.(h)Recognizing beyond March 1, 1974, the Associationas a bargaining representative of employees and permittingthe Association the use of plant facilities for meeting pur-poses, unless and until such time as the Association may becertified as the bargaining representative in an election con-ducted by the National Labor Relations Board.(i) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their rights guaran-teed by Section 7 of the Act.2.Take the following affirmative action which is neces-sary to effectuate the policies of the Act:(a)Offer the following employees immediate reinstate-ment to their former jobs or, if these jobs no longer exist,to substantially equivalent positions, without prejudice totheir seniority or other rights and privileges, and make themwhole as set forth in "The Remedy" section above, for anyloss of earning suffered as a result of the discriminationagainst them:Wayne NeelyRoy GlassEddie ThomasCalvin WrightBeverly NesmithJohn SailorsSherrie NeelyEdward BlakleyDarnellWhiteMary Nell DyerRicky MorganMary Lee EnglandDonald MooreCharles ArcherThomas Roberts(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due and the right of rein-statement under the terms of this Order.(c)Advise Regional Office 10 of the Board (or the Resi-dent Office in Birmingham if the Regional Office so indi-cates) and the Boilermakers for a period of I year from dateof reinstatement of any adverse personnel action respectingany of the aforenamed employees.(d)Withdraw recognition from the Association onMarch 1, 1974, and withhold recognition of the Associationas a bargaining representative unless and until the Associa-tion be certified in an election conducted under Board aus-pices.(e)Grant to the Boilermakers and its representatives,upon Boilermakers request, reasonable access for a 1-year 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDperiod to its bulletin boards and all places where notices toemployees are customarily posted.(f)Post at its plant in Pinson Valley, Jefferson County,Alabama, copies of the attached notice marked "Appen-dix," 37 and mail a copy thereof to each of its employees.Copies of said notice, on forms provided by the RegionalDirector for Region 10, after being duly signed by Respon-dent, shall be posted by it immediately upon receipt thereof,and be maintained for 60 consecutive days thereafter, inconspicuous places, including, all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(g)Notify the Regional Director for Region 10, in writ-ing, within 20 days from the receipt of this Order, what stepshave been taken to comply herewith.37 In the event that the Board's Order is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board."APPENDIXNOTICE ToEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States Governmentjoin or assist the Boilermakers or any other union, andthat our employees have a right to solicit or discussunion matters on plant premises during lunch andbreak periods, and at any other time they are not actu-ally working.WE WILL NOT discharge, threaten to discharge, or takeany other discriminatory or retaliatory action againstemployees for filing unfair labor practice charges or forjoining or assisting or supporting the Boilermakers orany other union.WE WILL NOT solicit employees to sign petitions tokeep the Association in and the Boilermakers out.WE WILL NOT interrogate employees or ask them toreport on other employees or spy on them or indicatewe have spied on them regarding union membership ormeetings or any other union activity.WE WILL NOT interfere in any way in the affairs of theAssociation or of any other union, and WE WILL NOTassist the Association in any respect.WE WILL NOT recognize or deal with the Associationas a union or representative of our employees and WEALSO WILL NOT permit the Association to holdmeetingsat the plant, unless the Association wins a Labor Boardelection.DatedByWE WILL reinstate the following employees and makethem whole for earnings lost since their discharges:Wayne Neely, Eddie Thomas, Beverly Nesmith, Sher-rieNeely,DarnellWhite,RickyMorgan, DonaldMoore, Thomas Roberts, Roy Glass, Calvin Wright,John Sailors, Edward Blakley, Mary Nell Dyer, MaryLee England, and Charles Archer.WE WILL permit the Boilermakers to use plant bulle-tin boards for union notices.WE ADVISE our employees that they have a right toKENTCORPORATION(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, Peachtree Building, Room 701, 730Peachtree Street, N.E., Atlanta, Georgia 30308, Telephone404-526-5760.